                                                                       Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21    Page 1 of 52


                                                                                                       Claim Register
                                                                                            In re Dura Automotive Systems, LLC
                                                                                                     Case No. 19-12378

                                                                                                                 Current General                                  Current 503(b)(9)
                                                                                                                                 Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                 Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                                  Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                     Amount                                           Amount
MSC Industrial Supply Company
75 Maxess Road
Melville, NY 11747                                            1      10/22/2019 Dura Automotive Systems, LLC           $28,390.73                                                                      $28,390.73
Charter Communication
1600 Dublin Rd
Columbus, OH 43215                                            2      11/1/2019    Dura Automotive Systems, LLC          $1,082.60                                                                       $1,082.60
Panasonic Industrial Devices Sales Company
Panasonic Corporation of North America
1701 Golf Road, Ste 3-1100
Rolling Meadows, IL 60008                                     3      10/24/2019 Dura Automotive Systems, LLC          $139,468.97                                      $17,590.84                     $157,059.81
Mitutoyo America Corporation
965 Corporate Blvd
Aurora, IL 60502                                              4      10/25/2019 Dura Automotive Systems, LLC             $945.00                                                                         $945.00
Staples Business Advantage
Tom Riggleman
7 Technology Circle
Columbia, SC 29203                                            5      10/29/2019 Dura Automotive Systems, LLC           $35,526.49                                                                      $35,526.49
American Express Travel Related Services Company, Inc.
Becket and Lee LLP
PO Box 3001
Malvern, PA 19355-0701                                        6      10/29/2019 Dura Automotive Systems, LLC            $1,455.78                                                                       $1,455.78
International Paper
1740 International Dr
Memphis, TN 38197                                             7      10/30/2019 Dura Automotive Systems, LLC           $10,589.67                                       $3,511.99                      $14,101.66
Flanders Electric Motor Servie
8101 Baumgart Rd
Evansville, IN 47725                                          10     10/30/2019 Dura Automotive Systems, LLC           $17,116.00                                       $4,436.91                      $21,552.91
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                                          13     10/30/2019 Dura Automotive Systems, LLC            $8,931.14                                                                       $8,931.14
Claim docketed in error
                                                              14     10/30/2019 Dura Automotive Systems, LLC                                                                                                $0.00
Multicraft International
Coface North America Insurance Company
650 College Road East
Suite 2005
Princeton, NJ 08540                                           17     10/31/2019 Dura Automotive Systems, LLC          $140,561.54                                      $19,510.38                     $160,071.92
CDW
Attn: Ronelle Erickson
200 N. Milwaukee Avenue
Vernon Hills , IL 60061                                       18     10/31/2019 Dura Automotive Systems, LLC           $25,320.30                                                                      $25,320.30
International Paper
1740 International Dr
Memphis, TN 38197                                             19     10/30/2019 Dura Automotive Systems, LLC           $10,589.67                                       $3,511.99                      $14,101.66
Hain Capital Investors Master Fund, Ltd as Transferee of
Certus Automotive Inc.
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                          20     11/1/2019    Dura Automotive Systems, LLC         $93,445.84                                                                      $93,445.84

                                                                                                       Page 1 of 52
                                                                            Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21    Page 2 of 52


                                                                                                            Claim Register
                                                                                                 In re Dura Automotive Systems, LLC
                                                                                                          Case No. 19-12378

                                                                                                                      Current General                                  Current 503(b)(9)
                                                                                                                                      Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                      Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                                       Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                          Amount                                           Amount
Hain Capital Investors Master Fund, Ltd as Transferee of Keen
Point International Inc.
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                               21     11/1/2019    Dura Automotive Systems, LLC         $46,390.98                                                                      $46,390.98
Dun & Bradstreet
The Rowland Law Firm
PO Box 3108
Crofton, MD 21114                                                  22     11/4/2019    Dura Automotive Systems, LLC            $58.88                                                                          $58.88
Cameron County
Diane W. Sanders
PO Box 17428
Austin , TX 78760                                                  23     11/4/2019    Dura Automotive Systems, LLC                                         $5,773.07                                        $5,773.07
TF Metal USA, LLC (formally Fuji Autotech)
Attn: Delores Diadone
70 Precision Drive
Walton, KY 41094                                                   24     11/4/2019    Dura Automotive Systems, LLC        $530,679.54     $86,616.00                                                      $617,295.54
Lorentson Manufacturing Co., Inc.
PO Box 932
Kokomo, IN 46903                                                   28     11/5/2019    Dura Automotive Systems, LLC        $101,116.05                                      $37,506.57                     $138,622.62
Air Charter Service, Inc.
1200 RXR Plaza
Uniondale, NY 11556                                                29     11/5/2019    Dura Automotive Systems, LLC              $0.00                                                                           $0.00
ABC Employment Holdings, LLC
Coface North America Insurance Company
650 College Road East, Suite 2005
Princeton, NJ 08540                                                30     10/28/2019 Dura Automotive Systems, LLC           $69,583.45                                                                      $69,583.45
Samuel, Son & Co. (USA) Inc.
J. Christopher Caldwell
Stark Reagan
1111 West Long Lake Road, Suite 202
Troy, MI 48098                                                     31     11/5/2019    Dura Automotive Systems, LLC          $3,955.45                                                                       $3,955.45
Missouri Department of Revenue
PO Box 475
Jefferson City, MO 65105                                           32     11/5/2019    Dura Automotive Systems, LLC          $1,140.35      $5,801.70                                                        $6,942.05
Bradford Capital Holdings, LP as Transferee of Rowland Safety
& Supply, Inc
c/o Bradford Capital Management, LLC
Attn: Brian Brager
PO Box 4353
Clifton, NJ 07012                                                  35     11/11/2019 Dura Automotive Systems, LLC           $23,155.50                                                                      $23,155.50
Milan Public Utilities
PO BOX 109
Milan, TN 38358                                                    37     11/8/2019    Dura Automotive Systems, LLC         $47,596.95                                                                      $47,596.95
PixelNext Inc
9111 Cross Park Drive, Suite D200
Knoxville, TN 37923                                                38     11/12/2019 Dura Automotive Systems, LLC           $10,000.00                                                                      $10,000.00



                                                                                                            Page 2 of 52
                                                                              Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21    Page 3 of 52


                                                                                                              Claim Register
                                                                                                   In re Dura Automotive Systems, LLC
                                                                                                            Case No. 19-12378

                                                                                                                        Current General                                  Current 503(b)(9)
                                                                                                                                        Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                        Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                                         Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                            Amount                                           Amount
Hain Capital Investors Master Fund, Ltd as Transferee of Flight
Systems Electronics Group
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 39     11/8/2019    Dura Automotive Systems, LLC        $69,167.38                                                                       $69,167.38
Claim docketed in error
                                                                     41     11/7/2019    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                                     42     11/7/2019    Dura Automotive Systems, LLC                                                                                              $0.00
Manpowergroup US Inc
100 Manpower Place
Milwaukee, WI 53212                                                  44     11/12/2019 Dura Automotive Systems, LLC          $52,664.24                                                                       $52,664.24
Claim docketed in error
                                                                     45     11/7/2019    Dura Automotive Systems, LLC                                                                                              $0.00
Advanced Control Solutions
1400 Williams Drive
Marietta, GA 30066                                                   46     11/8/2019    Dura Automotive Systems, LLC         $4,111.88                                           $72.20                       $4,184.08
Assessment Technologies, Ltd.
40 NE Loop 410
Ste. 607
San Antonio, TX 78216                                                47     11/12/2019 Dura Automotive Systems, LLC           $6,709.60                                                                        $6,709.60
Saint-Gobain Performance Plastics Corporation
Mindi Reminder
31500 Solon Road
Solon, OH 44139                                                      48     11/12/2019 Dura Automotive Systems, LLC          $32,965.15                                                       $84,405.53     $117,370.68
Bulten GmbH
Industriestraße 20
Bergkamen 59192
Germany                                                              49     11/14/2019 Dura Automotive Systems, LLC             $788.23                                                                         $788.23
JD Lawn Care
Justin Laity
312 E Queen Ave
Stockton, IL 61085                                                   50     11/12/2019 Dura Automotive Systems, LLC           $1,560.00                                                                        $1,560.00
Bradford Capital Holdings, LP as Transferee of So Clean
Janitorial Service LLC
c/o Bradford Capital Management, LLC
Attn: Brian Brager
PO Box 4353
Clifton, NJ 07012                                                    51     11/14/2019 Dura Automotive Systems, LLC          $14,300.00                                                                       $14,300.00
Lewis Electric Supply Co., Inc.
1306 Second Street
Muscle Shoals, Al 35661                                              52     11/12/2019 Dura Automotive Systems, LLC             $765.66                                          $891.08                       $1,656.74
STS Operating Inc
SunSource
11928 W Silver Spring Dr
Milwaukee, WI 53225                                                  53     11/13/2019 Dura Automotive Systems, LLC           $8,512.43                                                                        $8,512.43




                                                                                                              Page 3 of 52
                                                       Case 19-12378-KBO        Doc 1285-1      Filed 01/04/21    Page 4 of 52


                                                                                     Claim Register
                                                                          In re Dura Automotive Systems, LLC
                                                                                   Case No. 19-12378

                                                                                               Current General                                  Current 503(b)(9)
                                                                                                               Current Priority Current Secured                    Current Admin Total Current
               Creditor Name and Address   Claim No. Claim Date            Debtor              Unsecured Claim                                   Admin Priority
                                                                                                                Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                   Amount                                           Amount
Entec Polymers
1900 Summit Tower Blvd.
Ste 900
Orlando, FL 32810                             54     11/13/2019 Dura Automotive Systems, LLC        $136,642.93                                      $20,695.04                     $157,337.97
SNL Enterprises
101 North 48th Street
Quincy, IL 62305                              55     11/14/2019 Dura Automotive Systems, LLC           $292.65                                                                         $292.65
Nexeo Plastics LLC
Debbie Smith
6000 Parkwood Place
Dublin, OH 43016                              56     11/12/2019 Dura Automotive Systems, LLC         $13,918.16                                      $11,905.28                      $25,823.44
Dun & Bradstreet
The Rowland Law Firm
PO Box 3108
Crofton, MD 21114                             57     11/13/2019 Dura Automotive Systems, LLC         $58,875.00                                                                      $58,875.00
Channel Prime Alliance
1803 Hull Ave.
Des Moines, IA 50310                          58     11/13/2019 Dura Automotive Systems, LLC         $27,316.42                                                                      $27,316.42
Target Steel Inc.
Coface North America Insurance Company
650 College Road East, Suite 2005
Princeton, NJ 08540                           59     11/12/2019 Dura Automotive Systems, LLC         $71,773.93                                                                      $71,773.93
Swift Door, LLC
PO Box 221
Grant, MI 49327                               60     11/12/2019 Dura Automotive Systems, LLC           $994.34                                                                         $994.34
Reliable Termite & Pest Control, Inc.
Reliable Pest Solutions, Inc.
PO Box 627
Hannibal, MO 63401                            61     11/12/2019 Dura Automotive Systems, LLC           $624.38                                                                         $624.38
Penn Engineering & Manufacturing, Inc
Attn: Cindy Fairchild
5331 Dixie Hwy
Waterford, MI 48329                           62     11/12/2019 Dura Automotive Systems, LLC         $14,957.74                                       $1,841.86                      $16,799.60
Safety-Kleen/CleanHarbors
Kristine T. Anderson
Credit Analyst
600 Longwater Drive, P.O. Box 9149
Norwell, MA 02061                             63     11/12/2019 Dura Automotive Systems, LLC         $26,896.71                                                                      $26,896.71
H & L Tool Company, Inc
32701 Dequindre Rd
Madison Hgts, MI 48071                        64     11/12/2019 Dura Automotive Systems, LLC          $1,364.75                                                                       $1,364.75
Precision Laser & MFG, LLC
80 Motivation DR
Lawrenceburg, TN 38464                        65     11/12/2019 Dura Automotive Systems, LLC          $3,334.00                                                                       $3,334.00
Tool Dynamics LLC
Jim Weeter
835 South Marr Road
Columbus, IN 47201                            66     11/13/2019 Dura Automotive Systems, LLC                                                          $2,720.26                       $2,720.26


                                                                                     Page 4 of 52
                                                                Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21    Page 5 of 52


                                                                                                Claim Register
                                                                                     In re Dura Automotive Systems, LLC
                                                                                              Case No. 19-12378

                                                                                                          Current General                                  Current 503(b)(9)
                                                                                                                          Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address          Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                           Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                              Amount                                           Amount
Dell Marketing, L.P.
Dell, Inc.
One Dell Way, RR1, MS 52
Round Rock, TX 78682                                   68     11/11/2019 Dura Automotive Systems, LLC          $129,675.67                                                                     $129,675.67
Zylstra, Scott
Automatic Spring Products Corp
803 Taylor
Grand Haven, MI 49417                                  69     11/15/2019 Dura Automotive Systems, LLC           $32,209.38                                       $9,686.80                      $41,896.18
Action Mold and Machining
3120 Ken-O-Sha Ind. Ct SE
Grand Rapids, MI 49508                                 70     11/19/2019 Dura Automotive Systems, LLC           $44,785.00                                                                      $44,785.00
The Sherwin Williams Company (dba Valspar)
Alex Lugo
101 Prospect Ave
1650 MID
Cleveland, OH 44115                                    71     11/18/2019 Dura Automotive Systems, LLC                                                           $10,694.74                      $10,694.74
Future Electronics
Diane Svendsen
41 Main St.
Bolton, MA 01740                                       72     11/14/2019 Dura Automotive Systems, LLC          $313,468.95                                      $27,485.22                     $340,954.17
Mentor Graphics Corporation
Meghan Sercombe
8005 SW Boeckman Rd
Wilsonville, OR 97070                                  74     11/13/2019 Dura Automotive Systems, LLC          $309,087.12                                                                     $309,087.12
Quality Components, LLC d/b/a Northern Mold
7463 Amy School Road
Howard City, MI 49329                                  75     11/8/2019    Dura Automotive Systems, LLC         $17,436.00                                                                      $17,436.00
Shimafuji Electric Inc
Minako Yoshida
Sakurai Bldg 7F 5-11-1
Minamiaoyama Minato
Tokyo
Japan                                                  76     11/12/2019 Dura Automotive Systems, LLC            $7,062.00                                                                       $7,062.00
Bankdirect Capital Finance
150 North Field Dr, Ste 190
Lake Forest, IL 60045                                  77     11/13/2019 Dura Automotive Systems, LLC           $24,253.86                                                                      $24,253.86
Primera Precision Co., Ltd.
Eddie Chang
No. 53, Feng Cheng Street
Bade Dist
Taoyuan City 33449
Taiwan                                                 78     11/14/2019 Dura Automotive Systems, LLC           $42,740.00                                                                      $42,740.00
Specialty Product Technologies
Dynapar
1675 N. Delany Road
Gurnee, IL 60031                                       79     11/14/2019 Dura Automotive Systems, LLC           $11,648.20                                                                      $11,648.20
SNL Enterprises DBA Interstate All Battery Center
101 North 48th Street
Quincy, IL 62305                                       80     11/14/2019 Dura Automotive Systems, LLC             $292.65                                                                         $292.65

                                                                                                Page 5 of 52
                                                                Case 19-12378-KBO        Doc 1285-1      Filed 01/04/21    Page 6 of 52


                                                                                              Claim Register
                                                                                   In re Dura Automotive Systems, LLC
                                                                                            Case No. 19-12378

                                                                                                        Current General                                  Current 503(b)(9)
                                                                                                                        Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address           Claim No. Claim Date            Debtor              Unsecured Claim                                   Admin Priority
                                                                                                                         Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                            Amount                                           Amount
Department of Treasury - Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346                            81     11/14/2019 Dura Automotive Systems, LLC           $152.77       $3,543.61                                                        $3,696.38
AGC
AGC Glass Company North America
c/o Paul Garland
700 AFG Road
Church Hill, TN 37642                                  82     11/15/2019 Dura Automotive Systems, LLC         $67,762.80                                       $8,895.36                      $76,658.16
Clifford-Wald & Co., Inc A KP America Co.
Barbara Alther
Administrator
1600 E Golf Road, Suite 110
Rolling Meadows, IL 60008                              83     11/15/2019 Dura Automotive Systems, LLC          $1,305.00                                                                       $1,305.00
Libra Industries Inc of Michigan
P.O. Box 1105
Jackson, MI 49204                                      84     11/15/2019 Dura Automotive Systems, LLC              $0.00                                                                           $0.00
Automatic Spring Products Corporation
Scott Zylstra
803 Taylor Ave
Grand Haven, MI 49417                                  85     11/18/2019 Dura Automotive Systems, LLC         $32,209.38                                       $9,686.80                      $41,896.18
Aceway Industries Ltd.
Chris Lam
General Manager
Room 1118-19, 11/F, Tower A,
Regent Centre, 63 Wo Yi Hop Road,
Kwai Chung, New Territories
Hong Kong                                              86     11/15/2019 Dura Automotive Systems, LLC        $107,312.91                                      $22,019.81                     $129,332.72
System Scale Corp.
1420 DONELSON PIKE STE B7
NASHVILLE, TN 37217                                    87     11/15/2019 Dura Automotive Systems, LLC           $354.78                                                                         $354.78
Pro-oem Industrial Supplies
PO Box 831584
Ocala, FL 34483                                        88     11/17/2019 Dura Automotive Systems, LLC         $11,284.00                                                                      $11,284.00
Mercer System Services
Bridget Trogdon
Accounts Receivable
12421 Meredith Dr
Urbandale, IA 50398                                    89     11/18/2019 Dura Automotive Systems, LLC         $65,101.47                                                                      $65,101.47
Bodycote Thermal Processing, Inc.
Attn: Eric M. Sagehorn
12750 Merit Drive, Suite 1400
Dallas, TX 75251                                       90     11/18/2019 Dura Automotive Systems, LLC         $17,733.42                                                                      $17,733.42
Coilcraft, Inc
Attn: A/R
1102 Silver Lake Rd
Cary, IL 60013                                         91     11/18/2019 Dura Automotive Systems, LLC         $13,392.00                                       $4,657.50                      $18,049.50




                                                                                              Page 6 of 52
                                                        Case 19-12378-KBO        Doc 1285-1      Filed 01/04/21    Page 7 of 52


                                                                                      Claim Register
                                                                           In re Dura Automotive Systems, LLC
                                                                                    Case No. 19-12378

                                                                                                Current General                                  Current 503(b)(9)
                                                                                                                Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address   Claim No. Claim Date            Debtor              Unsecured Claim                                   Admin Priority
                                                                                                                 Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                    Amount                                           Amount
Pier Tool & Die Inc.
c/o James K Roosa, Esq.
3723 Pearl Road, Ste 200
Cleveland, OH 44109                            93     11/19/2019 Dura Automotive Systems, LLC         $56,565.00                                                                      $56,565.00
Yokohama Industries Americas Ohio, Inc.
474 Newell Street
Painesville, OH 44077                          94     11/20/2019 Dura Automotive Systems, LLC         $17,600.00                                                                      $17,600.00
IHS Markit
15 Inverness Way East
Englewood, CO 80112-5710                       95     11/19/2019 Dura Automotive Systems, LLC         $21,183.38                                                                      $21,183.38
Eurodraw Wire Equipment S.R.L.
Via Camillo Chiesa 19/21
Pogliano Milanese 20010
Italy                                          96     11/19/2019 Dura Automotive Systems, LLC          $9,900.00                                                                       $9,900.00
Claim docketed in error
                                               97     11/19/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                               98     11/19/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Rolled Metal Products - South
711 Maddox Simpson Parkway
Lebannon, TN 37090                             99     11/19/2019 Dura Automotive Systems, LLC         $34,484.01                                                                      $34,484.01
Paragon Technologies
SunSource
11928 W Silver Spring Dr
Milwaukeee, WI 53225                          100     11/19/2019 Dura Automotive Systems, LLC          $4,025.24                                                                       $4,025.24
Paragon Technologies
SunSource
11928 W Silver Spring Dr
Milwaukeee, WI 53225                          101     11/19/2019 Dura Automotive Systems, LLC          $5,372.48                                                                       $5,372.48
Rockford Toolcraft, Inc.
c/o Hinshaw & Culbertson LLP
Matthew M. Hevrin
100 Park Avenue
Rockford, IL 61101                            102     11/20/2019 Dura Automotive Systems, LLC        $116,242.52                                                                     $116,242.52
KH Vives Rework, S.L.
PI Rey Juan Carlos; Cl Gregal 2
Almussafes 46440
Spain                                         103     11/20/2019 Dura Automotive Systems, LLC         $11,949.40                                                                      $11,949.40
Cyberscience Corporation
6334 South Racine Circle
Centennial, CO 80111                          104     11/20/2019 Dura Automotive Systems, LLC         $12,580.35                                                                      $12,580.35
Yokohama Industries America, Inc.
105 Industry Drive
Versailles, KY 40383                          105     11/20/2019 Dura Automotive Systems, LLC         $44,063.80                                                                      $44,063.80
Interwire Group
Coface North America Insurance Company
650 College Road East, Suite 2005
Princeton, NJ 08540                           106     11/18/2019 Dura Automotive Systems, LLC        $161,908.01                                      $59,782.42                     $221,690.43


                                                                                      Page 7 of 52
                                                        Case 19-12378-KBO        Doc 1285-1      Filed 01/04/21      Page 8 of 52


                                                                                      Claim Register
                                                                           In re Dura Automotive Systems, LLC
                                                                                    Case No. 19-12378

                                                                                                Current General                                  Current 503(b)(9)
                                                                                                                Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address   Claim No. Claim Date            Debtor              Unsecured Claim                                   Admin Priority
                                                                                                                 Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                    Amount                                           Amount
Creative Print Crew LLC
1119 Rochester Road
Troy, MI 48083                                107     11/18/2019 Dura Automotive Systems, LLC                                                          $3,987.27                       $3,987.27
Plasti-Paint, Inc.
Lefkovitz & Lefkovitz, PLLC
Steven L. Lefkovitz
618 Church St. Suite 410
Nashville, TN 37219                           108     11/21/2019 Dura Automotive Systems, LLC        $2,539,611.94                                                                 $2,539,611.94
Plasti-Paint, Inc.
Lefkovitz & Lefkovitz, PLLC
Steven L. Lefkovitz
618 Church St. Suite 410
Nashville, TN 37219                           109     11/21/2019 Dura Automotive Systems, LLC        $1,360,698.44                                                                 $1,360,698.44
Nordson Corporation
300 NORDSON DRIVE
AMHERST, OH 44001                             110     11/21/2019 Dura Automotive Systems, LLC          $36,323.78                                                                     $36,323.78
HellermannTyton
7930 N. Faulkner Rd
Milwaukee, WI 53224                           111     11/21/2019 Dura Automotive Systems, LLC          $46,334.50                                      $8,031.09                      $54,365.59
HellermannTyton
7930 N. Faulkner Rd
Milwaukee, WI 53224                           112     11/21/2019 Dura Automotive Systems, LLC          $46,334.50                                      $8,031.09                      $54,365.59
HellermannTyton
7930 N. Faulkner Rd
Milwaukee, WI 53224                           113     11/21/2019 Dura Automotive Systems, LLC          $54,365.59                                                                     $54,365.59
DW Screw Machine Products Co.
5625 6th Street SW
Cedar Rapids, IA 52404                        114     11/22/2019 Dura Automotive Systems, LLC          $11,106.16                                     $12,532.16                      $23,638.32
Claim docketed in error
                                              115     11/21/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                              116     11/21/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                              117     11/21/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                              118     11/21/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                              119     11/21/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                              120     11/21/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                              121     11/21/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                              122     11/21/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                              123     11/21/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                              124     11/21/2019 Dura Automotive Systems, LLC                                                                                              $0.00


                                                                                      Page 8 of 52
                                                          Case 19-12378-KBO        Doc 1285-1      Filed 01/04/21    Page 9 of 52


                                                                                        Claim Register
                                                                             In re Dura Automotive Systems, LLC
                                                                                      Case No. 19-12378

                                                                                                  Current General                                  Current 503(b)(9)
                                                                                                                  Current Priority Current Secured                    Current Admin Total Current
                  Creditor Name and Address   Claim No. Claim Date            Debtor              Unsecured Claim                                   Admin Priority
                                                                                                                   Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                      Amount                                           Amount
Claim docketed in error
                                                125     11/21/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                126     11/21/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                127     11/21/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                128     11/21/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                129     11/21/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                130     11/21/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Zurich American Insurance
PO Box 68549
Schaumburg, IL 60196                            131     11/21/2019 Dura Automotive Systems, LLC        $194,757.48                                                                     $194,757.48
WARREN SCREW PRODUCTS, INC.
13201 STEPHENS RD
WARREN, MI 48089                                132     11/21/2019 Dura Automotive Systems, LLC          $3,178.00                                         $531.00                       $3,709.00
Tata Technologies, Inc.
Attn. Tom Short
6001 Cass Avenue, Suite 600
Detroit, MI 48202                               133     11/22/2019 Dura Automotive Systems, LLC        $380,728.40                                                                     $380,728.40
Res Manufacturing Company
7801 N. 73RD STREET
MILWAUKEE, WI 53223                             134     11/22/2019 Dura Automotive Systems, LLC         $24,755.88                                                                      $24,755.88
Claim docketed in error
                                                135     11/26/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Korn Ferry (US)
1900 Avenue of the Stars - Ste 2600
Los Angeles, CA 90067                           137     11/22/2019 Dura Automotive Systems, LLC         $14,740.00                                                                      $14,740.00
Line Manufacturing LLC
Dean Nichols , CFO
410 John Downey Drive
New Britain, CT 06051                           139     11/22/2019 Dura Automotive Systems, LLC           $641.60                                                                         $641.60
Arbon Equipment Corporation
Kohner, Mann & Kailas, S.C.
4650 North Port Washington Road
Milwaukee, WI 53212                             140     11/22/2019 Dura Automotive Systems, LLC          $9,149.30                                                                       $9,149.30
Preferred Precision Group, LLC
Alicia Harris, Chief Operations Officer
1310 Comer Avenue
Pell City, AL 35125                             142     11/25/2019 Dura Automotive Systems, LLC         $57,272.00                                                                      $57,272.00
Michigan Testing Institute, Inc.
44249 Phoenix Dr
Sterling Heights, MI 48314                      143     11/26/2019 Dura Automotive Systems, LLC           $310.00                                                                         $310.00
Wright Plastic Products Co, LLC
201 E Condensery Road
Sheridan, MI 48884                              144     11/25/2019 Dura Automotive Systems, LLC        $277,103.48                                     $151,922.00                     $429,025.48


                                                                                        Page 9 of 52
                                                       Case 19-12378-KBO        Doc 1285-1      Filed 01/04/21     Page 10 of 52


                                                                                      Claim Register
                                                                           In re Dura Automotive Systems, LLC
                                                                                    Case No. 19-12378

                                                                                                Current General                                  Current 503(b)(9)
                                                                                                                Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address   Claim No. Claim Date            Debtor              Unsecured Claim                                   Admin Priority
                                                                                                                 Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                    Amount                                           Amount
Rudolph Bros & Co.
6550 Oley Speaks Way
Canal Winchester, OH 43110                    145     11/22/2019 Dura Automotive Systems, LLC         $29,983.08                                                                      $29,983.08
Serviacero Planos, S de RL de CV
Blvd Adolfo Lopez Mateos #1717
Piso 11, Col. Los Gavilanes
Leon, Gto. CP 37270
Mexico                                        146     11/25/2019 Dura Automotive Systems, LLC          $9,714.66                                      $15,898.32                      $25,612.98
DSM Engineering Plastics Inc.
Attn: Kenneth De Angelis
45 Waterview Blvd
Parsippany, NJ 07054                          147     11/25/2019 Dura Automotive Systems, LLC        $180,360.00                                                                     $180,360.00
Viking Products, Inc.
3710 Northridge Drive NW
Grand Rapids, MI 49544                        148     11/27/2019 Dura Automotive Systems, LLC         $14,580.86                                       $3,893.00                      $18,473.86
KPIT Technologies Inc.
28001 Cabot Drive Ste 110
Novi, MI 48377                                151     11/18/2019 Dura Automotive Systems, LLC        $271,200.00                                                                     $271,200.00
Motion Industries, Inc.
P.O. Box 1477
Birmingham, AL 35201                          152     11/18/2019 Dura Automotive Systems, LLC         $57,419.88                                                                      $57,419.88
Veritiv Operating Co. Inc.
Terry Denardo
850 N. Arlington Hts Rd
Itasca, IL 60143                              153     11/19/2019 Dura Automotive Systems, LLC        $112,109.77                                                                     $112,109.77
CNA Commercial Insurance
500 Colonial Center Parkway
Lake Mary, FL 32746                           154     11/20/2019 Dura Automotive Systems, LLC         $98,921.00                                                                      $98,921.00
Evers Construction Co., Inc.
PO Box 87
Lawrenceburg, TN 38464                        155     11/22/2019 Dura Automotive Systems, LLC         $11,410.00                                                                      $11,410.00
Genevieve Swiss Industries, Inc.
6 Old Stage Road
Westfield, MA 01085                           156     11/25/2019 Dura Automotive Systems, LLC          $2,010.00                                                                       $2,010.00
Motion Industries, Inc.
P.O. Box 1477
Birmingham, AL 35201                          157     11/25/2019 Dura Automotive Systems, LLC         $57,419.88                                                                      $57,419.88
O-Flex Metal Finishing, Inc.
1531 Sarah Ct
Mufreesboro, TN 37129                         159     11/25/2019 Dura Automotive Systems, LLC        $622,986.74                                                                     $622,986.74
Veritiv Operating Co. Inc.
Terry Denardo
850 N. Arlington Hts Rd
Itasca, IL 60143                              160     11/25/2019 Dura Automotive Systems, LLC        $112,109.77                                                                     $112,109.77
Claim docketed in error
                                              161     11/26/2019 Dura Automotive Systems, LLC                                                                                              $0.00
ENGEL Machinery Inc
3740 Board Road
York, PA 17406                                162     11/27/2019 Dura Automotive Systems, LLC          $4,852.51                                       $9,939.88                      $14,792.39

                                                                                     Page 10 of 52
                                                                            Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 11 of 52


                                                                                                             Claim Register
                                                                                                  In re Dura Automotive Systems, LLC
                                                                                                           Case No. 19-12378

                                                                                                                       Current General                                  Current 503(b)(9)
                                                                                                                                       Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                       Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                                        Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                           Amount                                           Amount
Claim docketed in error
                                                                   163     11/27/2019 Dura Automotive Systems, LLC                                                                                                $0.00
Lakeside Casting Solutions
2 Lakeside Drive
Monroe City, MO 63456                                              164     11/27/2019 Dura Automotive Systems, LLC                $0.00                                           $0.00                           $0.00
Hain Capital Investors Master Fund, Ltd as Transferee of Focal
Point Launch Support, Inc.
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                               166     11/27/2019 Dura Automotive Systems, LLC          $164,128.50                                                                     $164,128.50
KPIT Technologies Inc.
28001 Cabot Drive Ste 110
Novi, MI 48377                                                     168     11/25/2019 Dura Automotive Systems, LLC          $271,200.00                                                                     $271,200.00
Chase Plastic Services, Inc.
6467 Waldon Center Dr
Clarkston, MI 48346                                                169     11/29/2019 Dura Automotive Systems, LLC           $80,630.89                                                                      $80,630.89
Paul Mueller Packaging Solutions L.P.
c/o Arnall Golden Gregory LLP
Attn: Frank N. White
171 17th Street NW, Suite 2100
Atlanta, GA 30363                                                  170     11/26/2019 Dura Automotive Systems, LLC           $24,156.00                                                                      $24,156.00
CNA Commercial Insurance
500 Colonial Center Parkway
Lake Mary, FL 32746                                                172     11/25/2019 Dura Automotive Systems, LLC           $98,921.00                                                                      $98,921.00
Action Mold and Machining
3120 Ken-O-Sha Ind. Ct SE
Grand Rapids, MI 49508                                             173     11/27/2019 Dura Automotive Systems, LLC           $44,785.00                                                                      $44,785.00
Preferred Precision Group, LLC
Alicia Harris, Chief Operations Officer
1310 Comer Avenue
Pell City, AL 35125                                                174     12/2/2019    Dura Automotive Systems, LLC                                                                         $12,704.00      $12,704.00
Unipro Chemical Management Services Inc.
985 Grand Rapids St
Middleville, MI 49333                                              175     12/2/2019    Dura Automotive Systems, LLC         $15,167.20                                                                      $15,167.20
FCT Assembly, Inc.
343 W. Drake Rd. Ste 270
Fort Collins, CO 80526                                             176     12/3/2019    Dura Automotive Systems, LLC          $4,440.00                                                                       $4,440.00
Neff Group Distributors, Inc
PO Box 8604
Fort Wayne, IN 46898-8604                                          177     12/4/2019    Dura Automotive Systems, LLC          $9,577.36                                                                       $9,577.36
KYB Americas Corporation
2625 N Morton Street
Franklin, IN 46131                                                 178     12/4/2019    Dura Automotive Systems, LLC          $2,023.38                                                                       $2,023.38
PDC Laboratories
PO Box 9071
Peoria, IL 61612-9071                                              179     12/5/2019    Dura Automotive Systems, LLC           $997.50                                                                         $997.50




                                                                                                            Page 11 of 52
                                                                      Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 12 of 52


                                                                                                       Claim Register
                                                                                            In re Dura Automotive Systems, LLC
                                                                                                     Case No. 19-12378

                                                                                                                 Current General                                  Current 503(b)(9)
                                                                                                                                 Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address                  Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                                  Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                     Amount                                           Amount
Covestro LLC
Natalie Ruffa
Credit Department
Building 5 - Terrace Level
1 Covestro Circle
Pittsburgh, PA 15205                                         180     12/4/2019    Dura Automotive Systems, LLC                       $112,009.20                       $36,229.20                     $148,238.40
VLS-Armor, LLC
c/o VLS Recovery Services, LLC
Attn: Corrie Coppinger
17020 Premium Dr.
Hockley, TX 77447                                            181     12/5/2019    Dura Automotive Systems, LLC         $29,734.82                                                                      $29,734.82
Eastern Sintered Alloys, Inc.
c/o Robert S. Bernstein
707 Grant Street, Suite 2200 Gulf Tower
Pittsburgh, PA 15219                                         182     12/5/2019    Dura Automotive Systems, LLC                                                            $392.23                        $392.23
Eastern Sintered Alloys, Inc.
c/o Robert S. Bernstein
707 Grant Street, Suite 2200 Gulf Tower
Pittsburgh, PA 15219                                         183     12/5/2019    Dura Automotive Systems, LLC        $381,675.67                                                                     $381,675.67
Eastern Sintered Alloys, Inc.
c/o Robert S. Bernstein
707 Grant Street, Suite 2200 Gulf Tower
Pittsburgh, PA 15219                                         184     12/5/2019    Dura Automotive Systems, LLC           $801.82                                                                         $801.82
Eastern Sintered Alloys, Inc.
c/o Robert S. Bernstein
707 Grant Street, Suite 2200 Gulf Tower
Pittsburgh, PA 15219                                         185     12/5/2019    Dura Automotive Systems, LLC                                                        $107,860.60                     $107,860.60
Bungartz Christophersen Partnerschaft mbB Patentanwaelte
Im Mediapark 6a
Cologne 50670
Germany                                                      187     12/6/2019    Dura Automotive Systems, LLC         $14,961.69                                                                      $14,961.69
Yokohama Industries Americas Ohio, Inc.
474 Newell Street
Painesville, OH 44077                                        190     12/10/2019 Dura Automotive Systems, LLC           $35,955.00                                                                      $35,955.00
Huntington Technology Finance, Inc.
Peter M. Leto, Vice President and Senior Counsel
 2285 Franklin Road, Suite 100
Bloomfield Hills, MI 48302                                   191     12/9/2019    Dura Automotive Systems, LLC         $41,165.55                                                                      $41,165.55
Tercet Precision Ltd.
Kemp Smith LLP
James W. Brewer
221 N. Kansas, Ste. 1700
El Paso, TX 79901                                            192     12/10/2019 Dura Automotive Systems, LLC           $12,245.42                                                                      $12,245.42
Edwards Oil Company of Lawrenceburg, Inc.
105 Helton Drive
P.O. Box 807
Lawrenceburg, TN 38464                                       193     12/10/2019 Dura Automotive Systems, LLC             $998.92                                                                         $998.92



                                                                                                      Page 12 of 52
                                                         Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 13 of 52


                                                                                          Claim Register
                                                                               In re Dura Automotive Systems, LLC
                                                                                        Case No. 19-12378

                                                                                                    Current General                                  Current 503(b)(9)
                                                                                                                    Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address    Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                     Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                        Amount                                           Amount
Smith Appellate Law Firm PLLC
The Smith Appellate Law Firm
Michael F. Smith, Esq.
1717 Pennsylvania Avenue N.W.
Suite 1025
Washington, DC 20006                            194     12/10/2019 Dura Automotive Systems, LLC           $88,067.73                                                                      $88,067.73
Semiconductor Hybrid Assembly, Inc.
49113 WIXOM TECH DR
WIXOM, MI 48393                                 196     12/13/2019 Dura Automotive Systems, LLC           $19,620.00                                                                      $19,620.00
Otis Elevator Company
Treasury Services - C/o Credit &Collections
5500 Village Blvd
West Palm Beach , FL 33407                      197     12/9/2019    Dura Automotive Systems, LLC           $912.04                                                                         $912.04
Dataspeed Inc.
Gregory Fleck
2736 Research Dr.
Rochester Hills, MI 48309                       199     12/12/2019 Dura Automotive Systems, LLC           $40,129.75                                                                      $40,129.75
BASF Corporation
100 Park Ave
Florham Park, NJ 07932                          200     12/9/2019    Dura Automotive Systems, LLC        $124,157.54                                      $21,996.40                     $146,153.94
Reliance Design & Manufacture Corp.
Huai-ting Li
Sales
No. 18, Aly. 21, Ln. 279, Zhongzheng Rd.
Yongkang Dist.
Tainan City 71043
Taiwan                                          201     12/11/2019 Dura Automotive Systems, LLC            $4,448.00                                                                       $4,448.00
Agritek Industries, Inc.
Larry Kooiker, President/Owner
4211 Hallacy Drive
Holland, MI 49424                               203     12/9/2019    Dura Automotive Systems, LLC         $48,644.00                                                                      $48,644.00
Voestalpine Rotec Inc
Will Brunner
3709 US 52 South
Lafayette, IN 47903                             205     12/13/2019 Dura Automotive Systems, LLC            $8,724.27                     $17,809.93       $17,809.93                      $44,344.13
Perfection Spring and Stamping Corp
Stephen R. Epstein
1449 E Algonquin Rd
PO Box 275
Mount Prospect, IL 60056                        206     12/6/2019    Dura Automotive Systems, LLC        $276,650.94                                      $68,245.70                     $344,896.64
Unipro Chemical Management Services Inc.
985 Grand Rapids St
Middleville, MI 49333                           207     12/9/2019    Dura Automotive Systems, LLC         $15,167.20                                                                      $15,167.20
Interwire Products
Coface North America Insurance Company
650 College Road East, Suite 2005
Princeton, NJ 08540                             208     12/9/2019    Dura Automotive Systems, LLC          $5,816.00                                                                       $5,816.00



                                                                                         Page 13 of 52
                                                                      Case 19-12378-KBO        Doc 1285-1      Filed 01/04/21     Page 14 of 52


                                                                                                     Claim Register
                                                                                          In re Dura Automotive Systems, LLC
                                                                                                   Case No. 19-12378

                                                                                                               Current General                                  Current 503(b)(9)
                                                                                                                               Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                 Claim No. Claim Date            Debtor              Unsecured Claim                                   Admin Priority
                                                                                                                                Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                   Amount                                           Amount
The Travelers Indemnity Company and is property casualty
insurance affiliates
Account Resolution
One Tower Square 0000-FP15
Hartford, CT 06183                                           209     12/11/2019 Dura Automotive Systems, LLC              $0.00                      $6,000.00                                        $6,000.00
Claim docketed in error
                                                             212     12/12/2019 Dura Automotive Systems, LLC                                                                                              $0.00
SK TECH, INC.
200 METRO DRIVE
ENGLEWOOD, OH 45315                                          213     12/12/2019 Dura Automotive Systems, LLC           $556.80                                                                         $556.80
Toyota Boshoku America, Inc.
Julie Karkosak
Vice President and General Counsel
28000 West Park Drive
Novi, MI 48377                                               214     12/13/2019 Dura Automotive Systems, LLC                                        $62,380.13        $4,442.00                      $66,822.13
Claim docketed in error
                                                             215     12/13/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Jo Daviess County Collector
330 N. BENCH STREET
GALENA, IL 61036                                             216     12/13/2019 Dura Automotive Systems, LLC                        $28,851.97           $0.00                                       $28,851.97
Claim docketed in error
                                                             217     12/13/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Krayden, Inc.
1491 W 124TH AVE
DENVER, CO 80234                                             218     12/13/2019 Dura Automotive Systems, LLC          $6,448.88                                                                       $6,448.88
Claim docketed in error
                                                             219     12/13/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                             221     12/13/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Standard & Poor's Financial Services, LLC
55 Water Street
New York, NY 10004                                           223     12/13/2019 Dura Automotive Systems, LLC        $255,804.00                                                                     $255,804.00
Claim docketed in error
                                                             224     12/14/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Markel Corporation
PO BOX 752
NORRISTOWN, PA 19404                                         225     12/14/2019 Dura Automotive Systems, LLC        $231,409.06                                      $25,005.89                     $256,414.95
AllSource Transportation LLC dba AllSource Logistics
Teri Hasenour Gordon
Attorney at Law
P.O. Box 1075
Columbia, TN 38402-1075                                      226     12/16/2019 Dura Automotive Systems, LLC                                        $75,632.16                                       $75,632.16
Claim docketed in error
                                                             227     12/16/2019 Dura Automotive Systems, LLC                                                                                              $0.00
EXTRUDEX, INC.
310 FIGGIE ROAD
PAINESVILLE, OH 44077                                        229     12/16/2019 Dura Automotive Systems, LLC         $19,516.60                                                                      $19,516.60



                                                                                                    Page 14 of 52
                                                           Case 19-12378-KBO        Doc 1285-1      Filed 01/04/21    Page 15 of 52


                                                                                          Claim Register
                                                                               In re Dura Automotive Systems, LLC
                                                                                        Case No. 19-12378

                                                                                                    Current General                                  Current 503(b)(9)
                                                                                                                    Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address      Claim No. Claim Date            Debtor              Unsecured Claim                                   Admin Priority
                                                                                                                     Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                        Amount                                           Amount
Inflection Risk Solutions, LLC d/b/a GoodHire
555 Twin Dolphin Dr. Ste 630
Redwood City, CA 94065                            230     12/16/2019 Dura Automotive Systems, LLC         $1,976.21                                                                        $1,976.21
Crossborders
520 White Plains Rd
Tarrytown, NY 10591                               231     12/16/2019 Dura Automotive Systems, LLC        $77,000.00                                                                       $77,000.00
BLU PERSPECTIVE LLC
7900 LOGISTIC DRIVE
STE D
ZEELAND, MI 49464                                 232     12/13/2019 Dura Automotive Systems, LLC        $19,520.00                                                                       $19,520.00
Claim docketed in error
                                                  233     12/18/2019 Dura Automotive Systems, LLC                                                                                              $0.00
K/C WELDING INC
1309 MAIN STREET
ESSEXVILLE, MI 48732                              234     12/18/2019 Dura Automotive Systems, LLC         $4,572.00                                                                        $4,572.00
Claim docketed in error
                                                  237     12/16/2019 Dura Automotive Systems, LLC                                                                                              $0.00
NYLON CORPORATION OF AMERICA
333 SUNDIAL AVE
MANCHESTER, NH 03103                              238     12/16/2019 Dura Automotive Systems, LLC        $51,101.20                                                                       $51,101.20
Claim docketed in error
                                                  240     12/17/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                  242     12/16/2019 Dura Automotive Systems, LLC                                                                                              $0.00
T.J Snow Company, Inc.
6207 JIM SNOW WAY
CHATTANOOGA, TN 37421                             243     12/16/2019 Dura Automotive Systems, LLC             $0.00                                                                            $0.00
Trupar America, Inc
160 WILSON ROAD
BENTLEYVILLE, PA 15314                            244     12/16/2019 Dura Automotive Systems, LLC           $211.62                                                                         $211.62
Claim docketed in error
                                                  245     12/16/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Element Materails Technology
3701 Port Union Road
Fairfield , OH 45014                              246     12/16/2019 Dura Automotive Systems, LLC        $14,000.00                                                                       $14,000.00
Mill Steel Company
Chris Diel
Credit Manager
2905 Lucerne Drive SE
Grand Rapids, MI 49546                            247     12/16/2019 Dura Automotive Systems, LLC         $2,002.03                                                                        $2,002.03
Claim docketed in error
                                                  248     12/16/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                  249     12/26/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                  250     12/16/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Uline
2200 S LAKESIDE DRIVE
WAUKEGAN, IL 60085                                251     12/16/2019 Dura Automotive Systems, LLC        $34,572.26                                        $1,262.92                      $35,835.18

                                                                                         Page 15 of 52
                                                                 Case 19-12378-KBO        Doc 1285-1      Filed 01/04/21     Page 16 of 52


                                                                                                Claim Register
                                                                                     In re Dura Automotive Systems, LLC
                                                                                              Case No. 19-12378

                                                                                                          Current General                                  Current 503(b)(9)
                                                                                                                          Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address             Claim No. Claim Date            Debtor              Unsecured Claim                                   Admin Priority
                                                                                                                           Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                              Amount                                           Amount
Element Materails Technology
3701 Port Union Road
Fairfield , OH 45014                                    252     12/17/2019 Dura Automotive Systems, LLC          $8,345.00                                                                       $8,345.00
Claim docketed in error
                                                        254     12/17/2019 Dura Automotive Systems, LLC                                                                                              $0.00
The MathWorks, Inc
3 APPLE HILL RD.
NATICK, MA 01760                                        255     12/17/2019 Dura Automotive Systems, LLC        $105,550.00                                                                     $105,550.00
Neumann Müller Oberwalleney & Partner Patentanwälte
Overstolzenstr. 2a
Köln 50677
Germany                                                 256     12/17/2019 Dura Automotive Systems, LLC          $8,620.37                                                                       $8,620.37
Claim docketed in error
                                                        257     12/17/2019 Dura Automotive Systems, LLC                                                                                              $0.00
JCG MOWING LLC
16019 RT M
MADISON, MO 65263                                       259     12/17/2019 Dura Automotive Systems, LLC                         $1,400.00                                                        $1,400.00
Claim docketed in error
                                                        260     12/17/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Creative Foam Corporation
Attn: Jennifer Backoski
300 N. Alloy Dr.
Fenton, MI 48430                                        261     12/18/2019 Dura Automotive Systems, LLC          $1,723.65                                                                       $1,723.65
Claim docketed in error
                                                        262     12/18/2019 Dura Automotive Systems, LLC                                                                                              $0.00
STRATOSPHERE QUALITY, INC
12024 EXIT FIVE PKWY
FISHERS, IN 46037                                       263     12/18/2019 Dura Automotive Systems, LLC          $2,012.00                                                                       $2,012.00
DQS Inc
1500 McConnor Parkway Ste 400
Schaumburg, IL 60173                                    264     12/18/2019 Dura Automotive Systems, LLC                                        $59,887.45                                       $59,887.45
Element Materails Technology
3701 Port Union Road
Fairfield , OH 45014                                    265     12/17/2019 Dura Automotive Systems, LLC          $3,500.00                                                                       $3,500.00
Claim docketed in error
                                                        266     12/18/2019 Dura Automotive Systems, LLC                                                                                              $0.00
STRATOSPHERE QUALITY, INC
12024 EXIT FIVE PKWY
FISHERS, IN 46037                                       267     12/18/2019 Dura Automotive Systems, LLC         $18,504.78                                                                      $18,504.78
TRIMARK
500 BAILEY AVENUE
NEW HAMPTON, IA 50659                                   268     12/16/2019 Dura Automotive Systems, LLC         $36,000.00                                                                      $36,000.00
Claim docketed in error
                                                        269     12/16/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                        270     12/18/2019 Dura Automotive Systems, LLC                                                                                              $0.00




                                                                                               Page 16 of 52
                                                                Case 19-12378-KBO        Doc 1285-1      Filed 01/04/21     Page 17 of 52


                                                                                               Claim Register
                                                                                    In re Dura Automotive Systems, LLC
                                                                                             Case No. 19-12378

                                                                                                         Current General                                  Current 503(b)(9)
                                                                                                                         Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date            Debtor              Unsecured Claim                                   Admin Priority
                                                                                                                          Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                             Amount                                           Amount
H.R. Rathgeber GmbH & Co. KG
WEBERSTR. 15
HERBRECHTINGEN 89542
GERMANY                                                271     12/18/2019 Dura Automotive Systems, LLC          $6,680.00                                                                       $6,680.00
The Gleason Works
1000 University Avenue
Rochester, NY 14607                                    273     12/19/2019 Dura Automotive Systems, LLC         $15,127.18                                                                      $15,127.18
Certified Labs
Credit Dept
2727 Chemsearch Blvd
Irving, TX 75062                                       274     12/16/2019 Dura Automotive Systems, LLC          $2,517.80                                                                       $2,517.80
TTM Technologies, Inc.
Petya Vassilev
520 Maryville Centre Drive, Suite 400
St. Louis, MO 63141                                    275     12/13/2019 Dura Automotive Systems, LLC        $120,662.71                                                                     $120,662.71
DHL Global Forwarding
1801 NW 82nd Avenue
Doral, FL 33126                                        276     12/18/2019 Dura Automotive Systems, LLC         $81,395.30                                                                      $81,395.30
Claim docketed in error
                                                       278     12/19/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Macon County Shelterd Works
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    279     12/19/2019 Dura Automotive Systems, LLC          $1,327.00                                                                       $1,327.00
L&P Financial Services
Butzel Long, P.C.
c/o Max Newman
41000 Woodward Ave
Stoneridge West
Bloomfield Hills, MI 48304                             280     12/20/2019 Dura Automotive Systems, LLC        $141,212.35                                      $58,021.94                     $199,234.29
Claim docketed in error
                                                       281     12/19/2019 Dura Automotive Systems, LLC                                                                                              $0.00
WOLVERINE PLATING CORP.
29456 GROESBECK HWY.
ROSEVILLE, MI 48066                                    282     12/19/2019 Dura Automotive Systems, LLC          $2,463.02                                                                       $2,463.02
Claim docketed in error
                                                       283     12/19/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                       285     12/19/2019 Dura Automotive Systems, LLC                                                                                              $0.00
METALKRAFT INDUSTRIES INC
1944 SHUMWAY HILL ROAD
PO BOX 606
WELLSBORO, PA 16901                                    286     12/19/2019 Dura Automotive Systems, LLC        $219,688.62                                     $161,536.69                     $381,225.31
Chongqing Hoosen Technology Co., Ltd
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                             287     12/20/2019 Dura Automotive Systems, LLC         $13,762.80                                      $22,938.00                      $36,700.80

                                                                                              Page 17 of 52
                                                        Case 19-12378-KBO        Doc 1285-1      Filed 01/04/21     Page 18 of 52


                                                                                       Claim Register
                                                                            In re Dura Automotive Systems, LLC
                                                                                     Case No. 19-12378

                                                                                                 Current General                                  Current 503(b)(9)
                                                                                                                 Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date            Debtor              Unsecured Claim                                   Admin Priority
                                                                                                                  Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                     Amount                                           Amount
Chongqing Hoosen Technology Co., Ltd
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                     288     12/20/2019 Dura Automotive Systems, LLC        $128,484.94                                      $26,056.21                     $154,541.15
Claim docketed in error
                                               289     12/20/2019 Dura Automotive Systems, LLC                                                                                              $0.00
A Raymond Tinnerman Automtive Inc.
2474 Devondale
Rochester Hills, MI 48309                      290     12/20/2019 Dura Automotive Systems, LLC         $14,569.84                                                                      $14,569.84
AUTOMATIONDIRECT.COM
3505 HUTCHINSON RD
CUMMING, GA 30040                              293     12/20/2019 Dura Automotive Systems, LLC          $3,737.25                                                                       $3,737.25
Claim docketed in error
                                               294     12/20/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Barnes Group Inc
Attn: Ellen Styles
80 Scott Swamp Rd
Farmington, CT 06032                           295     12/20/2019 Dura Automotive Systems, LLC        $233,944.79                                                                     $233,944.79
Claim docketed in error
                                               296     12/12/2019 Dura Automotive Systems, LLC                                                                                              $0.00
POLYSI TECHNOLOGIES INC
5108 REX MCLEOD DRIVE
SANFORD, NC 27730                              297     12/12/2019 Dura Automotive Systems, LLC           $240.00                                                                         $240.00
Millennium Machinery, Inc.
4406 Technology Drive
South Bend, IN 46628                           298     12/20/2019 Dura Automotive Systems, LLC         $49,541.27                                                                      $49,541.27
Claim docketed in error
                                               299     12/20/2019 Dura Automotive Systems, LLC                                                                                              $0.00
CAYCE MILL SUPPLY CO INC
2225 PEMBROKE ROAD
HOPKINSVILLE, KY 42240                         300     12/20/2019 Dura Automotive Systems, LLC           $907.62                                                                         $907.62
Fulcrum Rigging, Inc.
Easterday Houin LLP
119 W Garro St
Plymouth, IN 46563                             301     12/23/2019 Dura Automotive Systems, LLC         $62,340.67                                                                      $62,340.67
COLE MOTORSPORTS LLC
545 AIRPORT RD
BLUEFIELD, WV 24701                            302     12/23/2019 Dura Automotive Systems, LLC         $78,527.36                                                                      $78,527.36
ILPEA INDUSTRIES, INC.
7351 SOLUTION CENTER
CHICAGO, IL 60677-7003                         303     12/20/2019 Dura Automotive Systems, LLC         $32,987.55                                                                      $32,987.55
Liberty Spring (Toronto) Inc
25 Worcester Rd
Toronto, ON M9W1K9
Canada                                         304     12/20/2019 Dura Automotive Systems, LLC         $46,293.84                                           $0.00                      $46,293.84



                                                                                      Page 18 of 52
                                                                           Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 19 of 52


                                                                                                            Claim Register
                                                                                                 In re Dura Automotive Systems, LLC
                                                                                                          Case No. 19-12378

                                                                                                                      Current General                                  Current 503(b)(9)
                                                                                                                                      Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                      Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                                       Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                          Amount                                           Amount
TRC Master Fund LLC as Transferee of Liberty Spring (Toronto)
Inc
Attn: Terrel Ross
PO Box 633
Woodmere, NY 11598                                                304     12/20/2019 Dura Automotive Systems, LLC                $0.00          $0.00           $0.00       $34,053.18           $0.00      $34,053.18
Claim docketed in error
                                                                  305     12/20/2019 Dura Automotive Systems, LLC                                                                                                $0.00
Claim docketed in error
                                                                  308     12/23/2019 Dura Automotive Systems, LLC                                                                                                $0.00
LAUREL STEEL
5400 HARVESTER RD.
BURLINGTON, ON L7L 5N5
CANADA                                                            309     12/23/2019 Dura Automotive Systems, LLC           $39,143.59                                      $10,372.76                      $49,516.35
Claim docketed in error
                                                                  311     12/23/2019 Dura Automotive Systems, LLC                                                                                                $0.00
The Spiratex Co.
6333 Cogswell Road
Romulus, MI 48174                                                 313     12/23/2019 Dura Automotive Systems, LLC            $2,143.00                                                                       $2,143.00
Claim docketed in error
                                                                  314     12/23/2019 Dura Automotive Systems, LLC                                                                                                $0.00
Consumer Energy Company
Attn: Legal Dept.
One Energy Plaza
Jackson, MI 49201                                                 315     12/6/2019    Dura Automotive Systems, LLC         $81,288.39                                                                      $81,288.39
SHANGHAI SANFENG MOLD TOOLING CO, LTD
SU ZHANG
2/F TOWER 5, LANE 135 GUOWEI ROAD
YANGPU DISTRICT
SHANGHAI 200438
CHINA                                                             316     12/23/2019 Dura Automotive Systems, LLC                                                           $19,865.51                      $19,865.51
Claim docketed in error
                                                                  317     12/20/2019 Dura Automotive Systems, LLC                                                                                                $0.00
UNIVERSAL INSTRUMENTS CORP.
33 BROOME CORPORATE PARKWAY
CONKLIN, NY 13748                                                 318     12/20/2019 Dura Automotive Systems, LLC           $26,950.45                                                                      $26,950.45
Reising Ethington PC
c/o Max J. Newman
Butzel Long
41000 Woodward Ave
Bloomfield Hills, MI 48304                                        322     12/23/2019 Dura Automotive Systems, LLC          $140,570.50                                                                     $140,570.50
Claim docketed in error
                                                                  323     12/23/2019 Dura Automotive Systems, LLC                                                                                                $0.00
IRON CITY STAMPING
3 HOLLY CREEK RD
IRON CITY, TN 38463                                               324     12/23/2019 Dura Automotive Systems, LLC           $64,410.85                                                                      $64,410.85
MARSH PLATING CORPORATION
103 N. GROVE STREET
YPSILANTI, MI 48198                                               327     12/20/2019 Dura Automotive Systems, LLC           $33,514.07                                                                      $33,514.07


                                                                                                           Page 19 of 52
                                                        Case 19-12378-KBO        Doc 1285-1      Filed 01/04/21     Page 20 of 52


                                                                                       Claim Register
                                                                            In re Dura Automotive Systems, LLC
                                                                                     Case No. 19-12378

                                                                                                 Current General                                  Current 503(b)(9)
                                                                                                                 Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date            Debtor              Unsecured Claim                                   Admin Priority
                                                                                                                  Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                     Amount                                           Amount
Claim docketed in error
                                               332     12/23/2019 Dura Automotive Systems, LLC                                                                                              $0.00
VISUAL RESOURCES LLC
12024 Exit Five Parkway
Fishers, IN 46037                              333     12/23/2019 Dura Automotive Systems, LLC          $4,696.60                                                                       $4,696.60
Thunder Mfg. USA Inc.
Jaffe Raitt Heuer & Weiss, P.C.
Attn: Paul R. Hage
27777 Franklin, Suite 2500
Southfield, MI 48034                           334     12/23/2019 Dura Automotive Systems, LLC        $168,244.65                                      $34,455.79                     $202,700.44
Claim docketed in error
                                               335     12/23/2019 Dura Automotive Systems, LLC                                                                                              $0.00
SPIROL INTERNATIONAL CORP
30 ROCK AVENUE
DANIELSON, CT 06239                            336     12/23/2019 Dura Automotive Systems, LLC         $11,675.95                                                                      $11,675.95
Diamond Tool & Abrasives Inc
PO Box 92170
Elk Grove Village , IL 60009                   337     12/23/2019 Dura Automotive Systems, LLC          $6,205.77                                                                       $6,205.77
Innovative Systems Solutions, Inc.
Gregory H. Petrak
428 Theresa Dr
Boulder, CO 80303                              338     12/23/2019 Dura Automotive Systems, LLC         $65,836.80                                                                      $65,836.80
Claim docketed in error
                                               339     12/24/2019 Dura Automotive Systems, LLC                                                                                              $0.00
ELECTRO-SHIELD PLATING, INC.
230 CHAMBERS AVENUE
PO BOX 692
GEORGETOWN, KY 40324-0692                      340     12/24/2019 Dura Automotive Systems, LLC         $98,320.16                                      $67,472.06                     $165,792.22
Claim docketed in error
                                               342     12/24/2019 Dura Automotive Systems, LLC                                                                                              $0.00
DYNACAST-ELGIN
195 CORPORATE DRIVE
ELGIN, IL 60123                                343     12/24/2019 Dura Automotive Systems, LLC         $12,389.69                                                                      $12,389.69
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                          345     12/26/2019 Dura Automotive Systems, LLC          $1,143.51                                                                       $1,143.51
Claim docketed in error
                                               346     12/26/2019 Dura Automotive Systems, LLC                                                                                              $0.00
GLOBAL LIGHTING TECHNOLOGIES
55 ANDREWS CIRCLE
BRECKSVILLE, OH 44141                          347     12/24/2019 Dura Automotive Systems, LLC          $6,810.74                                                                       $6,810.74
Steel Technologies De Mexico, S.A. De C.V.
Reva D Campbell
Assistant General Counsel
700 N Hurstbourne Parkway Suite 400
Louisville, KY 40222                           348     12/24/2019 Dura Automotive Systems, LLC        $809,737.61                                     $174,015.39                     $983,753.00


                                                                                      Page 20 of 52
                                                       Case 19-12378-KBO        Doc 1285-1      Filed 01/04/21    Page 21 of 52


                                                                                      Claim Register
                                                                           In re Dura Automotive Systems, LLC
                                                                                    Case No. 19-12378

                                                                                                Current General                                  Current 503(b)(9)
                                                                                                                Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address   Claim No. Claim Date            Debtor              Unsecured Claim                                   Admin Priority
                                                                                                                 Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                    Amount                                           Amount
Markline Co., Ltd
400 Galleria Officentre
Suite 415
Southfield, MI 48034                          349     12/26/2019 Dura Automotive Systems, LLC         $1,066.00                                                                        $1,066.00
Steel Technologies LLC
Reva D Campbell
Assistant General Counsel
700 N Hurstbourne Parkway Suite 400
Louisville, KY 40222                          350     12/24/2019 Dura Automotive Systems, LLC         $5,073.18                                       $23,754.27                      $28,827.45
Claim docketed in error
                                              351     12/26/2019 Dura Automotive Systems, LLC                                                                                              $0.00
PREMIER SPRING & MFNG LTD
60 INGLIS ST
AYR, ON N0B 1E0
CANADA                                        353     12/26/2019 Dura Automotive Systems, LLC         $9,261.00                                                                        $9,261.00
Claim docketed in error
                                              354     12/26/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                              355     12/26/2019 Dura Automotive Systems, LLC                                                                                              $0.00
GENERAL FASTENERS, INC.
1017 WEST GAINES
PO BOX 726
LAWRENCEBURG, TN 38464                        356     12/26/2019 Dura Automotive Systems, LLC         $5,682.70                                                                        $5,682.70
Creative Foam Corporation
Attn: Jennifer Backoski
300 N. Alloy Dr.
Fenton, MI 48430                              357     12/24/2019 Dura Automotive Systems, LLC         $1,723.65                                                                        $1,723.65
Claim docketed in error
                                              358     12/23/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                              359     12/23/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Fitzgerald Equipment
4650 Boeing Drive
Rockford, IL 61109                            360     12/23/2019 Dura Automotive Systems, LLC         $3,149.15                                                                        $3,149.15
Claim docketed in error
                                              363     12/26/2019 Dura Automotive Systems, LLC                                                                                              $0.00
GENERAL FASTENERS, INC.
1017 WEST GAINES
PO BOX 726
LAWRENCEBURG, TN 38464                        364     12/26/2019 Dura Automotive Systems, LLC           $198.00                                                                         $198.00
Claim docketed in error
                                              367     12/27/2019 Dura Automotive Systems, LLC                                                                                              $0.00
PREMIER SPRING & MFNG LTD
60 INGLIS ST
AYR, ON N0B 1E0
CANADA                                        369     12/26/2019 Dura Automotive Systems, LLC        $14,099.47                                                                       $14,099.47
Claim docketed in error
                                              370     12/26/2019 Dura Automotive Systems, LLC                                                                                              $0.00


                                                                                     Page 21 of 52
                                                       Case 19-12378-KBO        Doc 1285-1      Filed 01/04/21    Page 22 of 52


                                                                                      Claim Register
                                                                           In re Dura Automotive Systems, LLC
                                                                                    Case No. 19-12378

                                                                                                Current General                                  Current 503(b)(9)
                                                                                                                Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address   Claim No. Claim Date            Debtor              Unsecured Claim                                   Admin Priority
                                                                                                                 Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                    Amount                                           Amount
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                         372     12/26/2019 Dura Automotive Systems, LLC         $8,649.33                                                                        $8,649.33
DIXIE TOOL CO
275 KINGS HIGHWAY
SUITE 102
BROWNSVILLE, TX 78520                         373     12/26/2019 Dura Automotive Systems, LLC                                                          $1,542.20                       $1,542.20
Claim docketed in error
                                              374     12/27/2019 Dura Automotive Systems, LLC                                                                                              $0.00
CORRIGAN RECORD STORAGE
45200 GRAND RIVER AVE
NOVI, MI 48375                                375     12/27/2019 Dura Automotive Systems, LLC        $16,503.42                                                                       $16,503.42
Rocket Enterprise, Inc
30660 RYAN ROAD
WARREN, MI 48092                              376     12/27/2019 Dura Automotive Systems, LLC           $969.90                                                                         $969.90
Claim docketed in error
                                              377     12/27/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                              378     12/27/2019 Dura Automotive Systems, LLC                                                                                              $0.00
BRONSON & BRATTON INC.
220 SHORE DRIVE
BURR RIDGE, IL 60527                          379     12/27/2019 Dura Automotive Systems, LLC         $5,163.13                                                                        $5,163.13
INTERSTATE ALL BATTERY CENTER
OF THE TRI STATES
101 N 48TH ST
QUINCY, IL 62305                              380     12/27/2019 Dura Automotive Systems, LLC           $292.65                                                                         $292.65
Claim docketed in error
                                              381     12/27/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                              382     12/27/2019 Dura Automotive Systems, LLC                                                                                              $0.00
PLASTICS MOLDING COMPANY
4211 NORTH BROADWAY
ST. LOUIS, MO 63147                           383     12/27/2019 Dura Automotive Systems, LLC        $52,382.49                                       $36,402.92                      $88,785.41
RELIABLE PEST SOLUTIONS
PO BOX 627
HANNIBAL, MO 63401                            384     12/27/2019 Dura Automotive Systems, LLC           $624.38                                                                         $624.38
Claim docketed in error
                                              385     12/27/2019 Dura Automotive Systems, LLC                                                                                              $0.00
MCDONALD HOPKINS LLC
WILLIAM O. LINDOW
600 SUPERIOR AVENUE EAST
SUITE 2100
CLEVELAND, OH 44114                           386     12/27/2019 Dura Automotive Systems, LLC        $56,881.49                                                                       $56,881.49
Claim docketed in error
                                              387     12/30/2019 Dura Automotive Systems, LLC                                                                                              $0.00



                                                                                     Page 22 of 52
                                                           Case 19-12378-KBO        Doc 1285-1      Filed 01/04/21     Page 23 of 52


                                                                                          Claim Register
                                                                               In re Dura Automotive Systems, LLC
                                                                                        Case No. 19-12378

                                                                                                    Current General                                  Current 503(b)(9)
                                                                                                                    Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address      Claim No. Claim Date            Debtor              Unsecured Claim                                   Admin Priority
                                                                                                                     Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                        Amount                                           Amount
SYNERGY PROTOTYPE STAMPING LLC
22778 MACOMB INDUSTRIAL DR.
CLINTON TOWNSHIP, MI 48036                        388     12/30/2019 Dura Automotive Systems, LLC          $7,941.50                                                                       $7,941.50
Claim docketed in error
                                                  391     12/30/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                  394     12/30/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                  395     12/30/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Bilco Wire Rope & Supply Corp
Giordano, Halleran & Ciesla, P.C.
125 Half Mile Road, Suite 300
Red Bank, NJ 07701                                402     12/27/2019 Dura Automotive Systems, LLC        $117,293.74                                                                     $117,293.74
Claim docketed in error
                                                  405     12/27/2019 Dura Automotive Systems, LLC                                                                                              $0.00
BMW GROUP
JAFFE RAITT HEUER & WEISS, P.C.
RICHARD KRUGER, ESQ.
27777 FRANKLIN RD., STE. 2500
SOUTHFIELD, MI 48034                              407     12/27/2019 Dura Automotive Systems, LLC                                        $25,000.00                                       $25,000.00
Claim docketed in error
                                                  408     12/30/2019 Dura Automotive Systems, LLC                                                                                              $0.00
PURCHASED PARTNERS
12898 PENNRIDGE DRIVE
BRIDGETON, MO 63044                               409     12/30/2019 Dura Automotive Systems, LLC          $3,039.30                                                                       $3,039.30
SANLO MANUFACTURING CO.
400 HWY. 212
PO BOX 1124
MICHIGAN CITY, IN 46361-1124                      410     12/31/2019 Dura Automotive Systems, LLC         $20,412.83                                                                      $20,412.83
Claim docketed in error
                                                  411     12/31/2019 Dura Automotive Systems, LLC                                                                                              $0.00
GRANDWAY LAW FIRM
23F, S2 BUILDING, THE BUND FINANCE CENTER 600
ZHONGSHAN NO. 2 ROAD
HUANGPU DISTRICT
SHANGHAI
CHINA                                             412     12/30/2019 Dura Automotive Systems, LLC        $130,674.37                                                                     $130,674.37
UNI GASKET SRL
16 VIA LOMBARDIA
VILLONGO, BG 24060
ITALY                                             414     12/23/2019 Dura Automotive Systems, LLC         $10,975.81                                                                      $10,975.81
Cacheaux, Cavazos & Newton, L.L.P.
Joseph B. Newton
333 Convent St
San Antonio, TX 78205                             415     12/27/2019 Dura Automotive Systems, LLC         $12,422.27                                       $3,675.40                      $16,097.67
Claim docketed in error
                                                  416     12/27/2019 Dura Automotive Systems, LLC                                                                                              $0.00



                                                                                         Page 23 of 52
                                                               Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 24 of 52


                                                                                                Claim Register
                                                                                     In re Dura Automotive Systems, LLC
                                                                                              Case No. 19-12378

                                                                                                          Current General                                  Current 503(b)(9)
                                                                                                                          Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address          Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                           Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                              Amount                                           Amount
Bilco Wire Rope & Supply Corp
Giordano, Halleran & Ciesla, P.C.
125 Half Mile Road, Suite 300
Red Bank, NJ 07701                                    419     12/27/2019 Dura Automotive Systems, LLC                                                          $234,067.40                     $234,067.40
Claim docketed in error
                                                      421     12/30/2019 Dura Automotive Systems, LLC                                                                                                $0.00
Claim docketed in error
                                                      424     12/30/2019 Dura Automotive Systems, LLC                                                                                                $0.00
Venture Steel de Mexico S. De R.L. De C.V.
Gary Fisher
60 Disco Road
Etobicoke, ON M9W1L8
Canada                                                425      1/2/2020    Dura Automotive Systems, LLC        $436,680.44                                     $109,043.10                     $545,723.54
Ramco Specialties Inc
5445 Hudson Industrial Parkway
Hudson , OH 44236                                     426     12/30/2019 Dura Automotive Systems, LLC             $454.56                                                                         $454.56
FASTEN GROUP IMP. & EXP. CO., LTD
No. 165 Middle Chengjiang Road
Jiangyin
Jiangsu 214434
China                                                 427     12/30/2019 Dura Automotive Systems, LLC           $16,560.00                                                                      $16,560.00
Uryu & Itoga
Kentaro Uryu
36F. Ark Mori Building, 1-12-32 Akasaka
Minato-ku, Tokyo 107-6036
Japan                                                 428     12/30/2019 Dura Automotive Systems, LLC           $13,713.30                                                                      $13,713.30
Claim docketed in error
                                                      429     12/30/2019 Dura Automotive Systems, LLC                                                                                                $0.00
Applied Handling Inc.
7425 Clyde Park Ave. SW
Suite E
Byron Center , MI 49315                               430     12/30/2019 Dura Automotive Systems, LLC            $2,256.25                                                                       $2,256.25
Pension Benefit Guaranty Corporation
Office of the General Counsel
Attn: Mai Lan Rodgers
1200 K Street
N.W. Suite 340
Washington, DC 20005-4026                             431     12/31/2019 Dura Automotive Systems, LLC      $12,158,479.00           $0.00                                            $0.00 $12,158,479.00
Department of Treasury - Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346                           433     12/30/2019 Dura Automotive Systems, LLC             $624.49       $5,042.32                                                        $5,666.81
Claim docketed in error
                                                      434     12/30/2019 Dura Automotive Systems, LLC                                                                                                $0.00
BOLLHOFF, INC.
2705 MARION DRIVE
KENDALLVILLE, IN 46755                                435     12/30/2019 Dura Automotive Systems, LLC           $16,988.59                                       $1,466.61                      $18,455.20
Claim docketed in error
                                                      437     12/30/2019 Dura Automotive Systems, LLC                                                                                                $0.00


                                                                                               Page 24 of 52
                                                          Case 19-12378-KBO        Doc 1285-1      Filed 01/04/21     Page 25 of 52


                                                                                         Claim Register
                                                                              In re Dura Automotive Systems, LLC
                                                                                       Case No. 19-12378

                                                                                                   Current General                                  Current 503(b)(9)
                                                                                                                   Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address      Claim No. Claim Date            Debtor              Unsecured Claim                                   Admin Priority
                                                                                                                    Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                       Amount                                           Amount
Heidtman Steel Products, Inc.
2401 Front Street
Toledo, OH 43605                                 439     12/30/2019 Dura Automotive Systems, LLC        $140,644.16                                      $65,191.75                     $205,835.91
Trans-Matic Mfg. Co., Inc.
Attn: S Patterson, CFO
300 East 48th Street
Holland, MI 49423                                440     12/30/2019 Dura Automotive Systems, LLC         $25,239.05                                                                      $25,239.05
Optic Armor, LLC
Husch Blackwell LLP
Ryan Burgett
736 Georgia Avenue, Suite 300
Chattanooga , TN 37402                           444     12/30/2019 Dura Automotive Systems, LLC         $28,732.06                                                                      $28,732.06
St. Louis Testing Laboratories, Inc.
2810 Clark Ave
St. Louis, MO 63103                              445     12/30/2019 Dura Automotive Systems, LLC          $4,800.00                                                                       $4,800.00
Moody's Investors Service, Inc.
c/o Satterlee Stephens LLP
Attn: Christopher Belmonte & Pamela Bosswick
230 Park Avenue, Suite 1130
New York, NY 10169                               446     12/30/2019 Dura Automotive Systems, LLC        $232,215.00                                                                     $232,215.00
Claim docketed in error
                                                 447     12/30/2019 Dura Automotive Systems, LLC                                                                                              $0.00
Wellman Advanced Materials, LLC
Haynsworth Sinkler Boyd, PA
Stanley H. McGuffin, Esq.
PO Box 11889
Columbia, SC 29211-1889                          449     12/31/2019 Dura Automotive Systems, LLC                                                         $54,744.60                      $54,744.60
Gerry Weinberg & Associates, Inc.
29201 Telegraph Rd.
Ste. 410
Southfield, MI 48034                             450     12/31/2019 Dura Automotive Systems, LLC         $29,224.00                                                                      $29,224.00
Fastenal Company
ATTN: Legal Department
2001 Theurer Blvd.
Winona, MN 55987                                 451     12/31/2019 Dura Automotive Systems, LLC         $12,788.64                                       $3,639.06                      $16,427.70
In-Line Fastener Inc.
480 Crossen Avenue
Elk Grove Village, IL 60007                      454     12/31/2019 Dura Automotive Systems, LLC         $29,011.26                                                                      $29,011.26
Applied Handling Inc.
7425 Clyde Park Ave. SW
Suite E
Byron Center , MI 49315                          455     12/31/2019 Dura Automotive Systems, LLC          $2,256.25                                                                       $2,256.25
Pension Benefit Guaranty Corporation
Office of the General Counsel
Attn: Mai Lan Rodgers
1200 K Street
N.W. Suite 340
Washington, DC 20005-4026                        456     12/31/2019 Dura Automotive Systems, LLC              $0.00          $0.00                                            $0.00           $0.00


                                                                                        Page 25 of 52
                                                             Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21       Page 26 of 52


                                                                                              Claim Register
                                                                                   In re Dura Automotive Systems, LLC
                                                                                            Case No. 19-12378

                                                                                                        Current General                                  Current 503(b)(9)
                                                                                                                        Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address        Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                         Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                            Amount                                           Amount
CRESSTEK LLC
321 W Big Beaver RD
Suite 116
Troy, MI 48325                                      457     12/31/2019 Dura Automotive Systems, LLC          $1,248,174.00                                                                 $1,248,174.00
Claim docketed in error
                                                    459     12/31/2019 Dura Automotive Systems, LLC                                                                                                $0.00
Link Electric & Safety Control dba Link Systems
444 McNally Dr
Nashville, TN 37211                                 460     12/31/2019 Dura Automotive Systems, LLC             $4,165.45                                                                      $4,165.45
Wellman Advanced Materials, LLC
Haynsworth Sinkler Boyd, PA
Stanley H. McGuffin, Esq.
PO Box 11889
Columbia, SC 29211-1889                             462     12/31/2019 Dura Automotive Systems, LLC            $66,730.10                                                                     $66,730.10
Pension Benefit Guaranty Corporation
Office of the General Counsel
Attn: Mai Lan Rodgers
1200 K Street
N.W. Suite 340
Washington, DC 20005-4026                           463     12/31/2019 Dura Automotive Systems, LLC                 $0.00          $0.00                                           $0.00           $0.00
Lakeland Finishing Company, LLC
Lakeland Monroe Group
5400 36th Street, SE
Grand Rapids, MI 49512                              465      1/2/2020    Dura Automotive Systems, LLC               $0.01                                     $47,651.41                      $47,651.42
Claim docketed in error
                                                    469      1/2/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Industrial Contractos Inc
136 E James Campbell Blvd
Columbia, TN 38401                                  470      1/2/2020    Dura Automotive Systems, LLC          $14,740.00                                                                     $14,740.00
ACME MANUFACTURING COMPANY
4240 N ATLANTIC BLVD
AUBURN HILLS, MI 48326-1578                         471     12/30/2019 Dura Automotive Systems, LLC             $5,733.78                                                                      $5,733.78
Claim docketed in error
                                                    472     12/30/2019 Dura Automotive Systems, LLC                                                                                                $0.00
Claim docketed in error
                                                    474      1/2/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Porter Wright Morris & Arthur, LLP
Attn: Andrew S. Nicoll, Esq.
41 SOUTH HIGH ST.
Suite 3100
COLUMBUS, OH 43215-6194                             475      1/2/2020    Dura Automotive Systems, LLC           $2,188.75                                                                      $2,188.75
Gresham's Snowplowing Inc
Mike Gresham
155 Elmwood Dr
Troy, MI 48083                                      476      1/2/2020    Dura Automotive Systems, LLC          $15,456.05                                                                     $15,456.05
MASTER FINISH CO.
2020 NELSON SE
GRAND RAPIDS, MI 49507                              478      1/3/2020    Dura Automotive Systems, LLC           $7,480.70                                                                      $7,480.70


                                                                                             Page 26 of 52
                                                             Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 27 of 52


                                                                                              Claim Register
                                                                                   In re Dura Automotive Systems, LLC
                                                                                            Case No. 19-12378

                                                                                                        Current General                                  Current 503(b)(9)
                                                                                                                        Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address        Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                         Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                            Amount                                           Amount
Claim docketed in error
                                                    479      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                    480      1/2/2020    Dura Automotive Systems, LLC                                                                                              $0.00
ZHONGDING USA INC.
400 DETROIT AVE.
MONROE, MI 48162                                    481      1/2/2020    Dura Automotive Systems, LLC          $2,280.00                                                                       $2,280.00
Indak Manufacturing Corp.
1915 Techny Road
Northbrook, IL 60062                                482      1/3/2020    Dura Automotive Systems, LLC         $55,039.20                                                                      $55,039.20
Claim docketed in error
                                                    483      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Constellation NewEnergy - Gas Division, LLC
C. Bradley Burton
1310 Point Street
12th Floor
Baltimore, MD 21231                                 484      1/3/2020    Dura Automotive Systems, LLC           $878.39                                          $826.87                       $1,705.26
Claim docketed in error
                                                    485      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
LEE CONTRACTING, INC.
631 OAKLAND AVE.
PONTIAC, MI 48342                                   487      1/3/2020    Dura Automotive Systems, LLC         $47,740.00                                                                      $47,740.00
Claim docketed in error
                                                    488      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                    489      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                    491      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                    492      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                    493      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                    496      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                    497      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
METCO INDUSTRIES, INC
1241 BRUSSELLS ST.
ST. MARYS, PA 15857                                 498      1/3/2020    Dura Automotive Systems, LLC         $27,567.07                                                                      $27,567.07
Essence Fastening Systems (Shanghai) Co., LTD
Butzel Long
Thomas Radom
41000 Woodward Avenue
Stoneridge West
Bloomfield Hills, MI 48304                          499      1/3/2020    Dura Automotive Systems, LLC        $396,092.55                                      $43,456.85                     $439,549.40
Changzhou Tremen International Trading Co., Ltd
Brown & Joseph, LLC c/o Don Leviton
PO Box 249
Itasca , IL 60143                                   500      1/3/2020    Dura Automotive Systems, LLC           $384.00                                        $1,410.56                       $1,794.56

                                                                                             Page 27 of 52
                                                                            Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 28 of 52


                                                                                                             Claim Register
                                                                                                  In re Dura Automotive Systems, LLC
                                                                                                           Case No. 19-12378

                                                                                                                       Current General                                  Current 503(b)(9)
                                                                                                                                       Current Priority Current Secured                    Current Admin Total Current
                  Creditor Name and Address                      Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                                        Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                           Amount                                           Amount
BACHMAN MACHINE COMPANY
MOLDING COMPANY
4321 NORTH BROADWAY
ST. LOUIS, MO 63147                                                501      1/3/2020    Dura Automotive Systems, LLC         $47,949.18                                       $1,202.22                      $49,151.40
Claim docketed in error
                                                                   502      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                                   506      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                                   509      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
United Parcel Service Inc. and its affiliates and subsidiaries
Morrison & Foerster LLP
Attn: Erica J. Richards, Esq.
250 W 55th Street
New York, NY 10019                                                 512      1/2/2020    Dura Automotive Systems, LLC        $147,100.38                                                                     $147,100.38
AFX Industries, LLC
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd.
Suite 410
Troy, MI 48084                                                     513      1/2/2020    Dura Automotive Systems, LLC        $244,554.52                                     $149,565.58                     $394,120.10
State Systems Inc.
1861 Vanderhorn Dr.
Memphis, TN 38134                                                  514      1/2/2020    Dura Automotive Systems, LLC          $6,309.70                                                                       $6,309.70
LinkedIn Corporation
Fox Rothschild LLP
Attn: David P. Papiez
1001 4th Ave. Suite 4500
Seattle, WA 98154                                                  515      1/2/2020    Dura Automotive Systems, LLC        $141,755.80                                                                     $141,755.80
FedEx Corporation Services Inc
FedEx Corprate Services Inc. as Assignee offi FedEx
Express/Ground/Freight/Office
3965 Airway Blvd
Module G
3rd Floor
Memphis, TN 38116-5017                                             516     12/23/2019 Dura Automotive Systems, LLC          $437,980.61                                                                     $437,980.61
Claim docketed in error
                                                                   517      1/2/2020    Dura Automotive Systems, LLC                                                                                              $0.00
SOHN LINEN SERVICE INC
2401 WOOD ST
LANSING, MI 48912                                                  518      1/2/2020    Dura Automotive Systems, LLC          $2,629.45                                                                       $2,629.45
UNITED GLOBAL SOURCING INC
5607 NEW KING ST SUITE 100
TROY, MI 48098                                                     519      1/2/2020    Dura Automotive Systems, LLC         $19,843.22                                                                      $19,843.22
Claim docketed in error
                                                                   520      1/2/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                                   523      1/2/2020    Dura Automotive Systems, LLC                                                                                              $0.00


                                                                                                            Page 28 of 52
                                                                              Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21       Page 29 of 52


                                                                                                               Claim Register
                                                                                                    In re Dura Automotive Systems, LLC
                                                                                                             Case No. 19-12378

                                                                                                                         Current General                                  Current 503(b)(9)
                                                                                                                                         Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                         Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                                          Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                             Amount                                           Amount
Nitto, Inc
Attn: Olga Morris,Esq., Counsel
400 Frank W Burr Blvd
2nd Floor, Suite 66
Teaneck, NJ 07666                                                    525      1/2/2020    Dura Automotive Systems, LLC         $103,715.63                                     $54,546.92                     $158,262.55
AACOA Extrusions Inc.
Attn: Robert Cantrell
25 Bonnell Street
Newnan, GA 30263                                                     526      1/3/2020    Dura Automotive Systems, LLC         $652,548.44                                    $124,639.22                     $777,187.66
Claim docketed in error
                                                                     527      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Logicalis, Inc.
Baker & Hostetler LLP
Attn: Alexis C. Beachdell, Esq
Key Tower
127 Public Square, Suite 2000
Cleveland, OH 44114                                                  529      1/3/2020    Dura Automotive Systems, LLC         $194,829.01                                                                    $194,829.01
Claim docketed in error
                                                                     530      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Freeway Washer Ltd
Freeway Limited
1820 Meyerside Drive
Mississauga
Ontario, ON L5T 1B4
Canada                                                               532      1/3/2020    Dura Automotive Systems, LLC           $6,156.00                                        $841.50                       $6,997.50
Hain Capital Investors Master Fund, Ltd as Transferee of Plasti-
Paint Inc
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 535      1/3/2020    Dura Automotive Systems, LLC        $1,212,716.19                                                                 $1,212,716.19
Claim docketed in error
                                                                     538      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Constellation NewEnergy - Gas Division, LLC
C. Bradley Burton
1310 Point Street
12th Floor
Baltimore, MD 21231                                                  540      1/3/2020    Dura Automotive Systems, LLC             $385.61                                        $618.02                       $1,003.63
Wilson Tool Intl
12912 Farnham Ave
White Bear Lake, MN 55110                                            541      1/3/2020    Dura Automotive Systems, LLC          $18,030.14                                                                     $18,030.14
Constellation NewEnergy - Gas Division, LLC
C. Bradley Burton
1310 Point Street
12th Floor
Baltimore, MD 21231                                                  542      1/3/2020    Dura Automotive Systems, LLC             $878.39                                        $826.87                       $1,705.26
Claim docketed in error
                                                                     543      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00



                                                                                                              Page 29 of 52
                                                       Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21       Page 30 of 52


                                                                                        Claim Register
                                                                             In re Dura Automotive Systems, LLC
                                                                                      Case No. 19-12378

                                                                                                  Current General                                  Current 503(b)(9)
                                                                                                                  Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address   Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                   Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                      Amount                                           Amount
ALL CITY HEATING & AIR CONDITIONING, INC
3263 HILTON ROAD
FERNDALE, MI 48220                            544      1/3/2020    Dura Automotive Systems, LLC           $2,795.50                                                                      $2,795.50
Firstron,LLC
1655 Michigan St NE
Grand Rapids, MI 49503                        545      1/3/2020    Dura Automotive Systems, LLC          $84,669.34                                                                     $84,669.34
Siemens Industry Software Inc.
8005 S.W. Boeckman Road
Wilsonville, OR 97070                         546      1/3/2020    Dura Automotive Systems, LLC          $67,841.32                                                                     $67,841.32
CalmCar, Inc.
James E. Morgan
Howard & Howard
200 S. Michigan Ave., Ste 1100
Chicago, IL 60604                             547      1/3/2020    Dura Automotive Systems, LLC                                        $49,194.00                                       $49,194.00
Carlex Glass America, LLC
Bass, Berry & Sims PLC
c/o Paul G. Jennings
150 Third Ave. S.
Suite 2800
Nashville, TN 37201                           550      1/3/2020    Dura Automotive Systems, LLC        $4,125,242.00                                                                 $4,125,242.00
Claim docketed in error
                                              551      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                              552      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                              553      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                              554      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                              558      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                              559      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Trelleborg Building Systems
Clark Hill PLC
Attn: Shannon L. Deeby
151 S. Old Woodward Avenue
Suite 200
Brimingham, MI 48009                          560      1/3/2020    Dura Automotive Systems, LLC          $94,406.43                                      $8,688.64      $12,150.03     $115,245.10
Claim docketed in error
                                              561      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
NASHVILLE TEMPERED GLASS
1860 AIR LINE DRIVE
NASHVILLE, TN 37210                           562      1/3/2020    Dura Automotive Systems, LLC         $177,444.41                                      $4,235.88                     $181,680.29
Claim docketed in error
                                              564      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                              565      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00



                                                                                       Page 30 of 52
                                                        Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 31 of 52


                                                                                         Claim Register
                                                                              In re Dura Automotive Systems, LLC
                                                                                       Case No. 19-12378

                                                                                                   Current General                                  Current 503(b)(9)
                                                                                                                   Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                    Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                       Amount                                           Amount
MULTITECH INDUSTRIES
350 VILLAGE DRIVE
CAROL STREAM, IL 60188                         566      1/3/2020    Dura Automotive Systems, LLC        $371,176.61                                      $60,851.30                     $432,027.91
TERADYNE, INC.
700 RIVERPARK DRIVE
NORTH READING, MA 01864                        567      1/3/2020    Dura Automotive Systems, LLC          $3,920.00                                                                       $3,920.00
Claim docketed in error
                                               568      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                               571      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Nidec Minster Corporation
Husch Blackwell LLP
Marshall C. Turner
190 Carondelet Plaza, Suite 600
St. Louis, MO 63105                            573      1/3/2020    Dura Automotive Systems, LLC         $19,784.04                                                                      $19,784.04
Claim docketed in error
                                               576      1/2/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                               577      1/2/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Csikos, Paul Brian
Deborah Gordon Law
33 Bloomfield Hills Parkway
Ste. 220
Bloomfield Hills, MI 48304                     578      1/3/2020    Dura Automotive Systems, LLC        $994,900.28     $13,650.00                                                    $1,008,550.28
Claim docketed in error
                                               579      1/2/2020    Dura Automotive Systems, LLC                                                                                              $0.00
CENTRAL STATE ENTERPRISES OF MISSOURI INC
1251 COUNTY RD 1217
MOBERLY, MO 65270                              580      1/2/2020    Dura Automotive Systems, LLC         $12,136.17                                      $20,895.83      $30,597.22      $63,629.22
PAULO PRODUCTS COMPANY
5620 W PARK AVE
ST. LOUIS, MO 63110                            581      1/3/2020    Dura Automotive Systems, LLC          $4,654.81                                                                       $4,654.81
Claim docketed in error
                                               582      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                               584      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
PAULO PRODUCTS COMPANY
5620 W PARK AVE
ST. LOUIS, MO 63110                            585      1/3/2020    Dura Automotive Systems, LLC         $10,773.00                                                                      $10,773.00
Constellation NewEnergy, Inc.
C. Bradley Burton
1310 Point Street
12th Floor
Baltimore, MD 21231                            588      1/3/2020    Dura Automotive Systems, LLC          $6,002.09                                       $3,947.65                       $9,949.74
CMO Solutions, LLC
449 Streamview Ct.
Rochester Hills, MI 48309                      589      1/5/2020    Dura Automotive Systems, LLC         $36,000.00                                      $15,600.00                      $51,600.00



                                                                                        Page 31 of 52
                                                         Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 32 of 52


                                                                                          Claim Register
                                                                               In re Dura Automotive Systems, LLC
                                                                                        Case No. 19-12378

                                                                                                    Current General                                  Current 503(b)(9)
                                                                                                                    Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address    Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                     Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                        Amount                                           Amount
GLOBAL FIRE SPRINKLERS, LLC
4242 BRYSON BLVD
FLORENCE, AL 35630                              590      1/3/2020    Dura Automotive Systems, LLC           $975.00                                                                         $975.00
Claim docketed in error
                                                591      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
GHENT INDUSTIAL SUPPLY, INC.
878 HIGHWAY 367 NORTH
PO BOX 637
JUDSONIA, AR 72081                              592      1/3/2020    Dura Automotive Systems, LLC          $8,967.98                                                                       $8,967.98
Claim docketed in error
                                                594      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Trans-Expedite, Inc.
Attn: Wendy Curtis
3100 Olympus Blvd., Suite 420
Dallas, TX 75019                                596      1/3/2020    Dura Automotive Systems, LLC        $533,263.40                                                                     $533,263.40
Claim docketed in error
                                                598      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                600      1/2/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                601      1/2/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                602      1/2/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Bombardier Transportation Canada Inc.
Wilson Elser Moskowitz Edelman & Dicker LLP
Mark G. Ledwin, Esq.
1133 Westchester Avenue
New York, NY 10604                              604      1/3/2020    Dura Automotive Systems, LLC              $0.00                                                                           $0.00
Samtec, Inc
Allen Platt, Esq. General Counsel
520 Park East Boulevard
New Albany, IN 47150                            605      1/3/2020    Dura Automotive Systems, LLC         $18,817.70                                       $9,176.05                      $27,993.75
Claim docketed in error
                                                606      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
RESEARCH SOLUTIONS GROUP, INC.
ATTN: JOHN ACRES
100 TONY HOLMES DRIVE
PELHAM, AL 35124                                609      1/6/2020    Dura Automotive Systems, LLC         $15,024.35                                                                      $15,024.35
Claim docketed in error
                                                610     12/17/2019 Dura Automotive Systems, LLC                                                                                                $0.00
Claim docketed in error
                                                611      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
HYG Financial Services, Inc.
c/o Wells Fargo Vendor Financial Services
1010 Thomas Edison Blvd, SW
Cedar Rapids, IA 52404                          612      1/6/2020    Dura Automotive Systems, LLC         $35,341.90                                                                      $35,341.90




                                                                                         Page 32 of 52
                                                                Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21       Page 33 of 52


                                                                                                 Claim Register
                                                                                      In re Dura Automotive Systems, LLC
                                                                                               Case No. 19-12378

                                                                                                           Current General                                  Current 503(b)(9)
                                                                                                                           Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                            Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                               Amount                                           Amount
Wellman Advanced Materials, LLC
Haynsworth Sinkler Boyd, PA
Stanley H. McGuffin, Esq.
PO Box 11889
Columbia, SC 29211-1889                                613      1/6/2020    Dura Automotive Systems, LLC                                                                          $4,174.50       $4,174.50
Claim docketed in error
                                                       616      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
John Henry Foster Company
4700 LeBourget Drive
St. Louis, MO 63134                                    617      1/3/2020    Dura Automotive Systems, LLC           $2,732.25                                                                      $2,732.25
Focus Machine Ltd.
c/o Lippes Mathias Wexler Friedman LLP
Attn: John Mueller
50 Fountain Plaza, Suite 1700
Buffalo, NY 14202                                      622      1/6/2020    Dura Automotive Systems, LLC          $68,673.09      $90,071.88                     $53,179.39                     $211,924.36
Federal Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                            629      1/3/2020    Dura Automotive Systems, LLC               $0.00                         $0.00                            $0.00           $0.00
ACE American Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                            630      1/3/2020    Dura Automotive Systems, LLC               $0.00                         $0.00                            $0.00           $0.00
Westchester Fire Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                            636      1/3/2020    Dura Automotive Systems, LLC               $0.00                         $0.00                            $0.00           $0.00
Lucerne International Inc
Warner Norcross and Judd LLP
Attn: Susan M. Cook
715 E. Main Street
Suite 110
Midland, MI 48640                                      639      1/6/2020    Dura Automotive Systems, LLC        $5,000,000.00                                                                 $5,000,000.00
Dickinson Wright PLLC
Doron Yitzchaki
350 S. Main Street, Suite 300
Ann Arbor, MI 48104                                    641      1/6/2020    Dura Automotive Systems, LLC                                        $75,000.00                                       $75,000.00
William C. Weber & Associates, Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue
Suite 240
Cresskill, NJ 07626                                    642      1/6/2020    Dura Automotive Systems, LLC             $700.00                                                                       $700.00




                                                                                                Page 33 of 52
                                                        Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 34 of 52


                                                                                         Claim Register
                                                                              In re Dura Automotive Systems, LLC
                                                                                       Case No. 19-12378

                                                                                                   Current General                                  Current 503(b)(9)
                                                                                                                   Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                    Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                       Amount                                           Amount
Wellman Advanced Materials, LLC
Haynsworth Sinkler Boyd, PA
Stanley H. McGuffin, Esq.
PO Box 11889
Columbia, SC 29211-1889                        643      1/6/2020    Dura Automotive Systems, LLC                                                         $54,744.60                      $54,744.60
HYG Financial Services, Inc.
c/o Wells Fargo Vendor Financial Services
1010 Thomas Edison Blvd, SW
Cedar Rapids, IA 52404                         644      1/6/2020    Dura Automotive Systems, LLC         $35,341.90                                                                      $35,341.90
MetoKote Corporation
Babst Calland
Attn: EKD/DWR
Two Gateway Center, 7th Floor
603 Stanwix Street
Pittsburgh, PA 15222                           646      1/6/2020    Dura Automotive Systems, LLC         $40,052.12                                       $9,598.80                      $49,650.92
CMO Solutions, LLC
449 Streamview Ct.
Rochester Hills, MI 48309                      649      1/6/2020    Dura Automotive Systems, LLC         $13,000.00                                                                      $13,000.00
MetoKote Mexico
Babst Calland
Attn: EKD/DWR
Two Gateway Center, 7th Floor
Pittsburgh, PA 15222                           650      1/6/2020    Dura Automotive Systems, LLC          $3,781.24                                       $2,175.37                       $5,956.61
Claim docketed in error
                                               652      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
MEASUREMENT INSTRUMENTS - EA
124 EAST MARKET STREET/PO BO
BLAIRSVILLE, PA 15717                          654      1/6/2020    Dura Automotive Systems, LLC          $7,426.21                                                                       $7,426.21
Claim docketed in error
                                               655      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Mercedes-Benz US international, LLC
Burr & Forman LLP
Derek F. Meek
420 20th Street North, Ste 3400
Birmingham, AL 35203                           657      1/6/2020    Dura Automotive Systems, LLC                                             $0.00                       $50,000.00      $50,000.00
Claim docketed in error
                                               658      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Mercedes-Benz AG
Burr & Forman LLP
Derek F. Meek, Esq.
420 20th Street North, Ste 3400
Birmingham, AL 35203                           668      1/6/2020    Dura Automotive Systems, LLC                                             $0.00                       $50,000.00      $50,000.00
Ford Motor Company
McGuireWoods LLP
Attn: Mark E. Freedlander
Tower Two-Sixty
260 Forbes Avenue, Suite 1800
Pittsburgh, PA 15222                           670      1/6/2020    Dura Automotive Systems, LLC        $919,128.79                                                                     $919,128.79


                                                                                        Page 34 of 52
                                                                    Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21       Page 35 of 52


                                                                                                     Claim Register
                                                                                          In re Dura Automotive Systems, LLC
                                                                                                   Case No. 19-12378

                                                                                                               Current General                                  Current 503(b)(9)
                                                                                                                               Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address               Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                                Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                   Amount                                           Amount
CRESSTEK LLC
321 W Big Beaver RD
Suite 116
Troy, MI 48325                                             672      1/3/2020    Dura Automotive Systems, LLC        $1,248,174.00                                                                 $1,248,174.00
ITW-Deltar Engineered Fasteners / ITW Deltar Fasteners
1700 First Avenue
PO Box 129
Chippewa Falls, WI 54729                                   673      1/3/2020    Dura Automotive Systems, LLC          $20,950.24                                      $6,370.60                      $27,320.84
Zhejiang Machinery & Equipment I/E Co., Ltd.
Brown & Joseph, LLC
c/o Don Leviton
PO Box 249
Itasca, IL 60143                                           675      1/6/2020    Dura Automotive Systems, LLC        $1,275,264.21                                                                 $1,275,264.21
Lean Process Imprvmnt Conslt
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                        676      1/6/2020    Dura Automotive Systems, LLC          $63,522.30                                                                     $63,522.30
Claim docketed in error
                                                           677      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                           680      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Evers Construction Co., Inc.
PO Box 87
Lawrenceburg, TN 38464                                     681      1/6/2020    Dura Automotive Systems, LLC          $11,410.00                                                                     $11,410.00
Refreshments of Tennessee
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                        682      1/6/2020    Dura Automotive Systems, LLC             $952.98                                                                       $952.98
Claim docketed in error
                                                           684      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
CAT-I Manufacturing, Inc.
Scott Richmond, Esq.
Ariano, Hardy, Ritt et al
2000 McDonald Rd., Ste. 200
South Elgin, IL 60177                                      685      1/6/2020    Dura Automotive Systems, LLC           $1,825.00                                                                      $1,825.00
Ameren Missouri
Bankruptcy Desk MC 310
PO Box 66881
Saint Louis, MO 63166                                      686     12/17/2019 Dura Automotive Systems, LLC            $27,781.55                                                                     $27,781.55
Claim docketed in error
                                                           687      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                           691      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
SPERRY & RICE, LLC
1088 N MAIN ST
KILLBUCK, OH 44637-9504                                    692      1/6/2020    Dura Automotive Systems, LLC           $9,203.46                                                                      $9,203.46
Claim docketed in error
                                                           697      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00


                                                                                                    Page 35 of 52
                                                                                 Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21       Page 36 of 52


                                                                                                                  Claim Register
                                                                                                       In re Dura Automotive Systems, LLC
                                                                                                                Case No. 19-12378

                                                                                                                            Current General                                  Current 503(b)(9)
                                                                                                                                            Current Priority Current Secured                    Current Admin Total Current
                  Creditor Name and Address                           Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                                             Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                Amount                                           Amount
PCB PIEZOTRONICS
3425 WALDEN AVENUE
DEPEW, NY 14043-2495                                                    698      1/6/2020    Dura Automotive Systems, LLC           $2,055.00                                                                      $2,055.00
FORMNET INC.
326 HUMBER COLLEGE BLVD.
REXDALE, ON M9W 5P4
CANADA                                                                  699      1/6/2020    Dura Automotive Systems, LLC         $206,919.04                                                                    $206,919.04
Claim docketed in error
                                                                        700      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00

Adient PLC, on behalf of itself and its subsidiaries and affiliates
Dickinson Wright PLLC
Doron Yitzchaki
350 S. Main Street, Suite 300
Ann Arbor, MI 48104                                                     702      1/6/2020    Dura Automotive Systems, LLC                                             $0.00                            $0.00           $0.00
AUTOMOTIVE NEWS - CRAINS
1155 GRATIOT AVE
DETROIT, MI 48207-2997                                                  704      1/6/2020    Dura Automotive Systems, LLC          $21,831.50                                                                     $21,831.50
Patriarch Partners Management Group, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Attn: Carl T. Tullson
920 North King Street
Wilmington, DE 19801                                                    706      1/6/2020    Dura Automotive Systems, LLC        $1,484,996.56                                                                 $1,484,996.56
Great Northern Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                             707      1/3/2020    Dura Automotive Systems, LLC               $0.00                         $0.00                            $0.00           $0.00
Claim docketed in error
                                                                        708      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                                        709      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
READY RIVET & FASTENER LTD
170 HOLLINGER
KITCHNER, ON N2K 2Z3
CANADA                                                                  710      1/6/2020    Dura Automotive Systems, LLC         $116,716.71                                                                    $116,716.71
Claim docketed in error
                                                                        714      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
The Crown Group, Inc.
Babst Calland
Attn: EKD/DWR
Two Gateway Center, 7th Floor
Pittsburgh, PA 15222                                                    717      1/6/2020    Dura Automotive Systems, LLC         $327,495.09                                     $83,243.91                     $410,739.00
Wells Fargo Vendor Financial Services, LLC
Attn: Lisa Boddicker
1010 Thomas Edison Blvd, SW
Cedar Rapids, IA 52404                                                  718      1/6/2020    Dura Automotive Systems, LLC          $23,884.95                                                                     $23,884.95



                                                                                                                 Page 36 of 52
                                                                Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 37 of 52


                                                                                                 Claim Register
                                                                                      In re Dura Automotive Systems, LLC
                                                                                               Case No. 19-12378

                                                                                                           Current General                                  Current 503(b)(9)
                                                                                                                           Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                            Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                               Amount                                           Amount
Kenwal Steel Corp.
8223 W. Warren Ave
Dearborn, MI 48126                                     719      1/6/2020    Dura Automotive Systems, LLC        $275,372.33                                     $141,415.94                     $416,788.27
Zohar II 2005-1, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, James L. Patton, Ryan M. Bartley
1000 North King Street
Wilmington , DE 19801                                  721      1/6/2020    Dura Automotive Systems, LLC                                             $0.00                                            $0.00
Claim docketed in error
                                                       722      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Zohar III, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, Ryan M. Bartley, Rodney Square
1000 North King Street
Wilmington, DE 19801                                   724      1/6/2020    Dura Automotive Systems, LLC                                             $0.00                                            $0.00
McNeill, Glen
41 Elveden Dr SW
Calgary, AB T3H 3X8
Canada                                                 733      1/6/2020    Dura Automotive Systems, LLC        $119,905.00                                                                     $119,905.00
Claim docketed in error
                                                       736      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
REMKE'S GARAGE, LLC
8122 S. GRANT HWY.
MARENGO, IL 60152                                      737      1/6/2020    Dura Automotive Systems, LLC          $2,984.87                                                                       $2,984.87
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                       740      1/6/2020    Dura Automotive Systems, LLC                                                         $50,522.27                      $50,522.27
Freese Enterprise Inc.
c/o Bankruptcy Claims Administration Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    741      1/6/2020    Dura Automotive Systems, LLC          $1,728.00                                                                       $1,728.00
BlueStone Holdings Group
220 N. Smith Street, Suite 420
Palatine, IL 60067                                     746      1/6/2020    Dura Automotive Systems, LLC         $28,012.76                                                                      $28,012.76
Claim docketed in error
                                                       747      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Workday, Inc.
6110 Stoneridge Mall Road
Pleasanton, CA 94588                                   748      1/6/2020    Dura Automotive Systems, LLC        $599,145.00                                                                     $599,145.00
Claim docketed in error
                                                       752      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
ASSOCIATED ENVIRONMENTAL SYS
8 POST OFFICE SQUARE
ACTON, MA 01720                                        753      1/6/2020    Dura Automotive Systems, LLC          $2,500.00                                                                       $2,500.00


                                                                                                Page 37 of 52
                                                                     Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 38 of 52


                                                                                                      Claim Register
                                                                                           In re Dura Automotive Systems, LLC
                                                                                                    Case No. 19-12378

                                                                                                                Current General                                  Current 503(b)(9)
                                                                                                                                Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                                 Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                    Amount                                           Amount
Kernells Automatic Machining
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                         754      1/6/2020    Dura Automotive Systems, LLC         $12,287.50                                                                      $12,287.50
Claim docketed in error
                                                            755      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
RAM ELECTRONICS, INC.
BRADLEY DAVIS
259 N. THIRD AVE.
FRUITPORT, MI 49415                                         756      1/6/2020    Dura Automotive Systems, LLC          $2,166.00                                                                       $2,166.00
G/S Leasing, Inc.
Dale A. Racz, Vice President-Finance
3290 W. Big Beaver Suite 200
Troy, MI 48084                                              759      1/6/2020    Dura Automotive Systems, LLC         $26,252.66                                                                      $26,252.66
TRENT CREATIVE
114 E. 2ND ST.
ROCHESTER, MI 48307                                         760      1/6/2020    Dura Automotive Systems, LLC         $45,025.00                                                                      $45,025.00
FCA US LLC, on behalf of itself and its subsidiaries
Lisa Clark
800 Chrysler Drive
Auburn Hills, MI 48326                                      762      1/6/2020    Dura Automotive Systems, LLC                                             $0.00                            $0.00           $0.00
All Canadian Sorting
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill , NJ 07626                                        764      1/6/2020    Dura Automotive Systems, LLC          $4,660.45                                                                       $4,660.45
Vanguard Cleaning Systems of Greater Detroit
2386 Franklin Rd.
Bloomfield Hills , MI 48307                                 765      1/6/2020    Dura Automotive Systems, LLC          $5,599.59                                                                       $5,599.59
Toyota Motor Engineering & Manufacturing North America,
Inc., on behalf of itself and the entities i
Frost Brown Todd LLC
Patricia K. Burgess
7310 Turfway Road, Suite 210
Florence, KY 41042                                          767      1/6/2020    Dura Automotive Systems, LLC              $0.00                                                                           $0.00
Claim docketed in error
                                                            769      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                            771      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Iron Mountain Information Management, LLC
Attn: Joseph Corrigan, 7th Floor
1 Federal St.
Boston, MA 02110                                            777      1/6/2020    Dura Automotive Systems, LLC          $7,842.67                                                                       $7,842.67
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                            779      1/6/2020    Dura Automotive Systems, LLC        $188,619.39                                                                     $188,619.39



                                                                                                     Page 38 of 52
                                                                Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21       Page 39 of 52


                                                                                                 Claim Register
                                                                                      In re Dura Automotive Systems, LLC
                                                                                               Case No. 19-12378

                                                                                                           Current General                                  Current 503(b)(9)
                                                                                                                           Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                            Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                               Amount                                           Amount
Youngblood Automation
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    781      1/6/2020    Dura Automotive Systems, LLC           $2,260.00                                                                      $2,260.00
McNeill, Glen
41 Elveden Dr SW
Calgary, AB T3H 3X8
Canada                                                 783      1/6/2020    Dura Automotive Systems, LLC         $110,905.00                                                                    $110,905.00
Vitro Automotriz, S.A. de C.V.
Cohen & Grigsby, P.C.
Thomas D. Maxson, Esq.
625 Liberty Avenue
Pittsburgh, PA 15222-3152                              784      1/6/2020    Dura Automotive Systems, LLC         $279,618.55                                                                    $279,618.55
Tri Matic Spring Co.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    786      1/6/2020    Dura Automotive Systems, LLC             $864.18         $61.93                          $61.93                        $988.04
Dassault Systemes Americas Corp.
Attn: Matthew L. Vittiglio
175 Wyman Street
Waltham, MA 02451                                      788      1/3/2020    Dura Automotive Systems, LLC          $28,800.00                                                                     $28,800.00
Bollhoff Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    789      1/6/2020    Dura Automotive Systems, LLC           $5,750.00                                                                      $5,750.00
Siemens Industry Software Inc.
8005 S.W. Boeckman Road
Wilsonville, OR 97070                                  791      1/6/2020    Dura Automotive Systems, LLC          $83,749.37                                                                     $83,749.37
C.H Robinson Worldwide, Inc.
14701 Charston Road
Eden Prairie, MN 55347                                 792      1/6/2020    Dura Automotive Systems, LLC        $2,280,752.00                                                                 $2,280,752.00
ITW Trans Tech
475 North Gary Avenue
Carol Stream , IL 60188                                795      1/6/2020    Dura Automotive Systems, LLC           $6,491.23                                                                      $6,491.23
Claim docketed in error
                                                       796      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                       800      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Argent International, Inc
41016 Concept Drive
Plymouth, MI 48170                                     801      1/6/2020    Dura Automotive Systems, LLC           $9,051.00                                                                      $9,051.00
Arbor Oakland Group
c/o Bankruptcy Claims Administrative Sevices, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    802      1/6/2020    Dura Automotive Systems, LLC             $794.47                                        $124.02                        $918.49
Claim docketed in error
                                                       803      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00



                                                                                                Page 39 of 52
                                                                Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 40 of 52


                                                                                                 Claim Register
                                                                                      In re Dura Automotive Systems, LLC
                                                                                               Case No. 19-12378

                                                                                                           Current General                                  Current 503(b)(9)
                                                                                                                           Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                            Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                               Amount                                           Amount
ACCU-SORT, INC.
2495 WALKER COURT
NIAGRA FALLS, ON L2J 0A2
CANADA                                                 804      1/6/2020    Dura Automotive Systems, LLC          $3,184.34                                                                       $3,184.34
Patriarch Partners, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Carl T. Tullson
920 North King Street
Wilmington, DE 19801                                   805      1/6/2020    Dura Automotive Systems, LLC         $22,308.31                                                                      $22,308.31
Bekaert Corporation
1395 S. Marietta Pkwy
Bldg 500, Suite 100
Marietta, GA 30067                                     806      1/6/2020    Dura Automotive Systems, LLC        $164,377.93                                     $167,925.96                     $332,303.89
Evonik Cyro LLC
c/o Bankruptcy Claims Adminstrative Services, LLC
100 Union Avenuem Suite 240
Cresskill, NJ 07626                                    807      1/6/2020    Dura Automotive Systems, LLC          $6,190.49                                                                       $6,190.49
Aaron Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    808      1/6/2020    Dura Automotive Systems, LLC         $10,875.00                                                                      $10,875.00
Boston Matthews, Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    812      1/6/2020    Dura Automotive Systems, LLC          $3,512.00                                                                       $3,512.00
Claim docketed in error
                                                       815      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Global Quality Services
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    817      1/6/2020    Dura Automotive Systems, LLC         $27,152.50                                                                      $27,152.50
Connor Corporation
Krieg DeVault LLP
Kay Dee Baird, Esq
One Indiana Square, Suite 2800
Indianapolis, IN 46204                                 818      1/6/2020    Dura Automotive Systems, LLC         $44,994.68                                      $40,944.50                      $85,939.18
McClain Tool & Technology
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    822      1/6/2020    Dura Automotive Systems, LLC           $932.40                                                                         $932.40
A. Schulman, Inc. (a LyondellBasell company)
Attn: Ingrid Ros, Director Global Credit
LyondellBasell Global Credit Services
LyondellBasell Tower
1221 McKinney, St., Ste. 300
Houston, TX 77010                                      824      1/6/2020    Dura Automotive Systems, LLC         $43,537.10                                      $30,616.60                      $74,153.70




                                                                                                Page 40 of 52
                                                                Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21    Page 41 of 52


                                                                                                 Claim Register
                                                                                      In re Dura Automotive Systems, LLC
                                                                                               Case No. 19-12378

                                                                                                           Current General                                  Current 503(b)(9)
                                                                                                                           Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                            Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                               Amount                                           Amount
Donn Roll Inc.
C/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue
Suite 240
Cresskill, NJ 07626                                    827      1/6/2020    Dura Automotive Systems, LLC        $19,643.70                                                                       $19,643.70
Erin Industries
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    828      1/6/2020    Dura Automotive Systems, LLC         $3,800.00                                                                         $3,800.00
Claim docketed in error
                                                       829      1/7/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Macon County Shelterd Works
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    832      1/6/2020    Dura Automotive Systems, LLC           $825.00                                                                          $825.00
Innovative Works, Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    835      1/6/2020    Dura Automotive Systems, LLC           $525.00                                                                          $525.00
Shaltz Automation Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    836      1/6/2020    Dura Automotive Systems, LLC        $12,713.20                                          $751.72          $56.25      $13,521.17
Sugar Creek Enterprise LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    837      1/6/2020    Dura Automotive Systems, LLC         $3,754.94                                                          $158.96        $3,913.90
Diagnostic Services Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    838      1/6/2020    Dura Automotive Systems, LLC           $725.00                                                                          $725.00
Papp Plastics & Distributing Ltd
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    840      1/6/2020    Dura Automotive Systems, LLC         $7,789.34                                                                         $7,789.34
Ferrellgas Inc
One Liberty Plaza MD 40
Liberty, MO 64068                                      841      1/6/2020    Dura Automotive Systems, LLC        $34,139.42                                                                       $34,139.42
Dura Buyer, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Carl T. Tullson
920 North King Street
Wilmington, DE 19801                                   842      1/6/2020    Dura Automotive Systems, LLC    $20,019,820.39                                                                    $20,019,820.39
Armada Toolworks Ltd.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    843      1/6/2020    Dura Automotive Systems, LLC         $3,500.31                                        $1,000.84                        $4,501.15



                                                                                                Page 41 of 52
                                                                          Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 42 of 52


                                                                                                           Claim Register
                                                                                                In re Dura Automotive Systems, LLC
                                                                                                         Case No. 19-12378

                                                                                                                     Current General                                  Current 503(b)(9)
                                                                                                                                     Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                     Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                                      Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                         Amount                                           Amount
LaRos Equipment Company, Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              845      1/6/2020    Dura Automotive Systems, LLC          $1,161.00                                                                         $1,161.00
Ankura Trust Company, LLC as Agent under that certain Credit
Agreement, dated as of January 21, 2010
Milbank LLP
Attn: Eric Stodola, Andrew Harmeyer
55 Hudson Yards
New York, NY 10001                                               846      1/6/2020    Dura Automotive Systems, LLC              $0.00                $105,811,286.74                                    $105,811,286.74
Claim docketed in error
                                                                 848      1/6/2020    Dura Automotive Systems, LLC                                                                                               $0.00
Ace Machine & Metal Fab Co.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              851      1/6/2020    Dura Automotive Systems, LLC         $74,911.61                                       $3,510.00         $656.25       $79,077.86
The EMC Shop
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              852      1/6/2020    Dura Automotive Systems, LLC         $56,125.00                                                                       $56,125.00
Claim docketed in error
                                                                 857      1/6/2020    Dura Automotive Systems, LLC                                                                                               $0.00
Guill Tool & Engineering Co. Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              859      1/6/2020    Dura Automotive Systems, LLC          $6,168.00                                                                         $6,168.00
CS Tool Engineering Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              866      1/6/2020    Dura Automotive Systems, LLC         $20,927.00                                                                       $20,927.00
AFX Industries, LLC
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd.
Suite 410
Troy, MI 48084                                                   867      1/6/2020    Dura Automotive Systems, LLC        $244,554.52                                     $149,565.58                      $394,120.10
CRG Financial LLC (As Assignee of Cornerstone Rack & Tooling
LLC)
100 Union Avenue
Cresskill, NJ 07626                                              868      1/6/2020    Dura Automotive Systems, LLC         $24,653.00                                                                       $24,653.00
CRG Financial LLC (As Assignee of Ballman Metals, LLC)
100 Union Avenue
Cresskill, NJ 07626                                              870      1/6/2020    Dura Automotive Systems, LLC        $120,331.60                                                                      $120,331.60
CKP
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue
Suite 240
Cresskill, NJ 07626                                              872      1/6/2020    Dura Automotive Systems, LLC          $5,174.81                                                         $997.20         $6,172.01


                                                                                                          Page 42 of 52
                                                                        Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 43 of 52


                                                                                                         Claim Register
                                                                                              In re Dura Automotive Systems, LLC
                                                                                                       Case No. 19-12378

                                                                                                                   Current General                                  Current 503(b)(9)
                                                                                                                                   Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                   Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                                    Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                       Amount                                           Amount
Whitlam Group
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                            873      1/6/2020    Dura Automotive Systems, LLC           $690.00                                                                         $690.00
PAL Surface Treament Systems Limited
Sidley Austin LLP
Attn: Alex Rovira
787 7th Avenue
New York, NY 10019                                             877      1/6/2020    Dura Automotive Systems, LLC              $0.00                                                                           $0.00
Claim docketed in error
                                                               878      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
ASSOCIATED ENVIRONMENTAL SYS
8 POST OFFICE SQUARE
ACTON, MA 01720                                                879      1/6/2020    Dura Automotive Systems, LLC          $8,500.00                                                                       $8,500.00
Claim docketed in error
                                                               881      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
CRG Financial LLC (As Assignee of Mid-West Spring Mfg. Co)
100 Union Avenue
Cresskill, NJ 07626                                            882      1/6/2020    Dura Automotive Systems, LLC         $24,127.38                                                                      $24,127.38
Claim docketed in error
                                                               885      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Airgas USA LLC
2015 Vaughn Rd., Bldg 400
Kennesaw, GA 30144                                             893      1/7/2020    Dura Automotive Systems, LLC          $5,445.45                                       $1,925.02                       $7,370.47
City Cleaners and Laundry
Odeneal Law
c/o Zach Johnston
402 N. Locust Ave.
Lawrenceburg, TN 38464                                         894      1/7/2020    Dura Automotive Systems, LLC          $3,155.60                                                                       $3,155.60
Claim docketed in error
                                                               895      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Mike Smith Construction Co
65 Mt. Lebanon Rd.
Lawrenceburg, TN 38464                                         896      1/6/2020    Dura Automotive Systems, LLC         $15,820.41                                                                      $15,820.41
United Plating, Inc.
3400 Stanwood Blvd.
Huntsville, AL 35811                                           897      1/6/2020    Dura Automotive Systems, LLC        $246,072.07                                                                     $246,072.07
Claim docketed in error
                                                               898      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Universal Tool & Engineering
2304 Silverdale Dr. Ste. 300
Johnson City, TN 37601                                         899      1/7/2020    Dura Automotive Systems, LLC          $4,759.66                                                                       $4,759.66
Delchem, Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                            900      1/6/2020    Dura Automotive Systems, LLC          $2,755.80                                                       $5,511.60       $8,267.40
Indak Manufacturing Corp.
1915 Techny Road
Northbrook, IL 60062                                           901      1/3/2020    Dura Automotive Systems, LLC         $55,039.20                                                                      $55,039.20

                                                                                                        Page 43 of 52
                                                                      Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 44 of 52


                                                                                                       Claim Register
                                                                                            In re Dura Automotive Systems, LLC
                                                                                                     Case No. 19-12378

                                                                                                                 Current General                                  Current 503(b)(9)
                                                                                                                                 Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                 Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                                  Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                     Amount                                           Amount
Omnex Engineering & Mgmt. Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                          902      1/6/2020    Dura Automotive Systems, LLC           $897.50                                                                         $897.50
Paragon Tempered Glass LLC f/k/a Tem-Pace LLC and Spec-
Temp LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                          904      1/6/2020    Dura Automotive Systems, LLC        $148,042.54                                      $14,996.10                     $163,038.64
Modern Automation
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                          907      1/6/2020    Dura Automotive Systems, LLC           $656.92                                                                         $656.92
Claim docketed in error
                                                             908      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
VEND-TEK QUALITY SERVICES LLC
13640 ELLEN LANE
KANSAS CITY, MO 64163                                        910      1/7/2020    Dura Automotive Systems, LLC                                                         $11,452.50                      $11,452.50
Claim docketed in error
                                                             911      1/7/2020    Dura Automotive Systems, LLC                                                                                              $0.00
C&K Components Inc
15 Riverdale Ave.
Newton, MA 02458                                             913      1/6/2020    Dura Automotive Systems, LLC         $63,970.10                                                                      $63,970.10
Claim docketed in error
                                                             914      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                             915      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
C&K Components Inc
15 Riverdale Ave.
Newton, MA 02458                                             916      1/6/2020    Dura Automotive Systems, LLC         $63,970.10                                                                      $63,970.10
Claim docketed in error
                                                             917      1/7/2020    Dura Automotive Systems, LLC                                                                                              $0.00
VEND-TEK QUALITY SERVICES LLC
13640 ELLEN LANE
KANSAS CITY, MO 64163                                        918      1/7/2020    Dura Automotive Systems, LLC                                                          $8,122.50                       $8,122.50
United Plating, Inc.
3400 Stanwood Blvd.
Huntsville, AL 35811                                         919      1/6/2020    Dura Automotive Systems, LLC        $246,072.07                                                                     $246,072.07
Claim docketed in error
                                                             920      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                             921      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Hain Capital Investors Master Fund, Ltd as Transferee of
Profile Extrustion Company
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                         922      1/6/2020    Dura Automotive Systems, LLC        $136,923.38                                                                     $136,923.38



                                                                                                      Page 44 of 52
                                                                  Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 45 of 52


                                                                                                   Claim Register
                                                                                        In re Dura Automotive Systems, LLC
                                                                                                 Case No. 19-12378

                                                                                                             Current General                                  Current 503(b)(9)
                                                                                                                             Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address             Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                              Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                 Amount                                           Amount
Revere Plastic Systems, LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                      923      1/6/2020    Dura Automotive Systems, LLC         $12,632.45                                       $7,731.02       $2,500.65      $22,864.12
QAD Inc.
Jason Pickering
10000 Midlantic Drive, Suite 100 West
Mt. Laurel, NJ 08054                                     924      1/6/2020    Dura Automotive Systems, LLC        $477,556.28                                                                     $477,556.28
Orbitform
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Aveune, Suite 240
Cresskill, NJ 07626                                      926      1/6/2020    Dura Automotive Systems, LLC          $1,787.02                                                                       $1,787.02
Porter Precision
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                      929      1/6/2020    Dura Automotive Systems, LLC           $772.20                                                                         $772.20
Claim docketed in error
                                                         930      1/6/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Claim docketed in error
                                                         931      1/3/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Paul & Albrecht
Stresemannallee 4b
Neuss 41460
Germany                                                  933      1/6/2020    Dura Automotive Systems, LLC          $4,109.50                                                                       $4,109.50
LPMS - USA Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                      935      1/6/2020    Dura Automotive Systems, LLC          $3,325.00                                                                       $3,325.00
Securit Metal Products Co.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                      936      1/6/2020    Dura Automotive Systems, LLC          $2,445.00                                       $1,222.50                       $3,667.50
Claim docketed in error
                                                         938      1/8/2020    Dura Automotive Systems, LLC                                                                                              $0.00
SPECIALTY PLASTICS
145 BROWN RD
ST PETERS, MO 63376-5600                                 940      1/8/2020    Dura Automotive Systems, LLC           $400.00                                                                         $400.00
Suzhou Yinghao Precision Molding and Tooling Co. Ltd
Attn: Neil Carsi-Cruz
1151 Aberdeen Ave.
Livermore, CA 94550                                      941      1/8/2020    Dura Automotive Systems, LLC                                                         $11,909.00                      $11,909.00
Lien Solutions
28 Liberty St
42nd Floor
New York, NY 10005                                       942      1/7/2020    Dura Automotive Systems, LLC          $4,958.25                                                                       $4,958.25
Suzhou Yinghao Precision Molding and Tooling Co. Ltd
Attn: Neil Carsi-Cruz
1151 Aberdeen Ave.
Livermore, CA 94550                                      943      1/8/2020    Dura Automotive Systems, LLC                                                         $11,909.00                      $11,909.00

                                                                                                  Page 45 of 52
                                                      Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21    Page 46 of 52


                                                                                       Claim Register
                                                                            In re Dura Automotive Systems, LLC
                                                                                     Case No. 19-12378

                                                                                                 Current General                                  Current 503(b)(9)
                                                                                                                 Current Priority Current Secured                    Current Admin Total Current
               Creditor Name and Address   Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                  Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                     Amount                                           Amount
Bales Metal Surface Solutions
2824 Hitchcock Ave.
Downers Grove, IL 60515                      944      1/8/2020    Dura Automotive Systems, LLC           $547.50                                                                         $547.50
EU Automation Inc
871 Busse Road
Elk Grove Village, IL 60007                  945      1/8/2020    Dura Automotive Systems, LLC                                                            $452.39                        $452.39
Preferred Precision Group, LLC
Alicia Harris, Chief Operations Officer
1310 Comer Avenue
Pell City, AL 35125                          948     1/10/2020    Dura Automotive Systems, LLC        $57,272.00                                                                       $57,272.00
Lien Solutions
28 Liberty St
42nd Floor
New York, NY 10005                           949      1/7/2020    Dura Automotive Systems, LLC         $4,294.97                                                                        $4,294.97
AEES Inc.
211 N Loop 1604 E
Suite 290
San Antonio, TX 78232                        951      1/8/2020    Dura Automotive Systems, LLC                                        $22,415.00        $9,485.00                      $31,900.00
KEYENCE CORP OF AMERICA
669 RIVER DRIVE, STE. 403
ELMWOOD PARK, NJ 07407                       952     1/13/2020    Dura Automotive Systems, LLC        $16,770.94                                                                       $16,770.94
NUFAST LOGISTICS CO., LTD
#28 BEN GONG WEST 2ND ROAD
GANGSHAN
KAOHSIUNG 820
TAIWAN                                       953     1/10/2020    Dura Automotive Systems, LLC        $66,820.38                                                                       $66,820.38
KILBANK METAL FORMING & TURNING INC
4 BARRIE BLVD
ST. THOMAS, ON N5P 4B9
CANADA                                       954      1/9/2020    Dura Automotive Systems, LLC        $47,555.56                                        $5,825.10                      $53,380.66
Specialty Screw Corporation
2801 HUFFMAN BLVD.
ROCKFORD, IL 61103                           955      1/9/2020    Dura Automotive Systems, LLC        $12,178.54                                                                       $12,178.54
Preferred Precision Group, LLC
Alicia Harris, Chief Operations Officer
1310 Comer Avenue
Pell City, AL 35125                          956     1/10/2020    Dura Automotive Systems, LLC        $12,704.00                                                                       $12,704.00
Polytech Netting Industries
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd., Ste. 410
Troy, MI 48084                               957     1/10/2020    Dura Automotive Systems, LLC        $31,838.40                                        $1,929.60                      $33,768.00
Dickinson Wright PLLC
Doron Yitzchaki
350 S. Main Street, Suite 300
Ann Arbor, MI 48104                          959     1/10/2020    Dura Automotive Systems, LLC                                        $28,523.59                                       $28,523.59




                                                                                      Page 46 of 52
                                                      Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 47 of 52


                                                                                       Claim Register
                                                                            In re Dura Automotive Systems, LLC
                                                                                     Case No. 19-12378

                                                                                                 Current General                                  Current 503(b)(9)
                                                                                                                 Current Priority Current Secured                    Current Admin Total Current
               Creditor Name and Address   Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                  Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                     Amount                                           Amount
SWD, Inc.
Attn: R Dieken & R Delawder
910 S. Stiles Dr.
Addison, IL 60101                            961     1/13/2020    Dura Automotive Systems, LLC         $86,747.69                                                                      $86,747.69
MILACRON MARKETING
4165 HALF ACRE ROAD
BATAVIA, OH 45103                            963     1/10/2020    Dura Automotive Systems, LLC           $578.00                                                                         $578.00
MFA Oil Company
PO Box 519
Columbia, MO 65205                           964     1/14/2020    Dura Automotive Systems, LLC           $903.44                                                                         $903.44
1ST QUALITY LLC
PO BOX 519
GARDEN CITY, MI 48136                        965     1/15/2020    Dura Automotive Systems, LLC           $649.76                                                                         $649.76
CAMCAR LLC
Attn: J. Bainbridge
Acument Global Technologies
6125 Eighteen Road
Sterling Hgts, MI 48314                      967     1/15/2020    Dura Automotive Systems, LLC          $7,478.66                                                                       $7,478.66
Global Equipment Co., Inc.
Laura Freeman
2505 Mill Center Parkway
Buford, GA 30518                             969     1/13/2020    Dura Automotive Systems, LLC          $7,464.76                                                                       $7,464.76
INDUSTRIAL SUPPLIER LAREY
DBA INT'L INDUSTRIAL SUPPLY
3620 E 14TH ST
BROWNSVILLE, TX 78521                        972     1/16/2020    Dura Automotive Systems, LLC                                                          $4,962.00                       $4,962.00
DIAMOND TOOL & ABRASIVE
39 W 207 HIGHLAND AVE.
ELGIN, IL 60123                              974     1/17/2020    Dura Automotive Systems, LLC          $6,205.77                                                                       $6,205.77
Industrial Supplier Larey
DBA Int'l Industrial Supply
3620 E 14th St
Brownsville, TX 78521                        976     1/21/2020    Dura Automotive Systems, LLC                                                          $4,962.00                       $4,962.00
P&R Fasteners, Inc.
325 Pierce Street
Somerset, NJ 08873                           977     1/22/2020    Dura Automotive Systems, LLC          $6,146.10                                                                       $6,146.10
STELFAST INC
131 BUCKNELL CT
ATLANTA, GA 30336                            978     1/22/2020    Dura Automotive Systems, LLC          $3,035.10                                                                       $3,035.10
Kenwal Steel Corp.
8223 W. Warren Ave
Dearborn, MI 48126                           979     1/22/2020    Dura Automotive Systems, LLC        $275,372.33                                     $141,415.94                     $416,788.27
Schupan Aluminum Sales
4200 Davis Creek Ct.
Kalamazoo, MI 49001                          980     1/21/2020    Dura Automotive Systems, LLC           $523.29                                                                         $523.29




                                                                                      Page 47 of 52
                                                       Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 48 of 52


                                                                                        Claim Register
                                                                             In re Dura Automotive Systems, LLC
                                                                                      Case No. 19-12378

                                                                                                  Current General                                  Current 503(b)(9)
                                                                                                                  Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address   Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                   Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                      Amount                                           Amount
Brose Mexico S.A. de C.V.
Brooks Wilkins Sharkey & Turco PLLC
Matthew E. Wilkins
401 S. Old Woodward Ave., Suite 400
Birmingham, MI 48009                          981     1/21/2020    Dura Automotive Systems, LLC         $21,244.80                                                                      $21,244.80
UNI-PRO LUBRICANTS CMS, INC.
900 EAST MAIN STREET
SUITE C
MIDDLEVILLE, MI 49333                         982     1/22/2020    Dura Automotive Systems, LLC         $15,167.20                                                                      $15,167.20
Pilkington North America, Inc.
811 Madison Ave
Toledo, OH 43604                              983     1/24/2020    Dura Automotive Systems, LLC        $336,403.79                                                                     $336,403.79
City of Lawrenceburg TN
25 Public Square
Lawrenceburg, TN 38464                        985     1/24/2020    Dura Automotive Systems, LLC                        $14,677.00                                                       $14,677.00
Neff Power, Inc.
13750 Shoreline Dr.
Earth City, MO 63045                          986     1/24/2020    Dura Automotive Systems, LLC           $893.16                                                                         $893.16
Vitro Automotriz, S.A. de C.V.
Cohen & Grigsby, P.C.
Thomas D. Maxson, Esq.
625 Liberty Avenue
Pittsburgh, PA 15222-3152                     987     1/24/2020    Dura Automotive Systems, LLC        $299,368.55                                                                     $299,368.55
EDICT SYSTEMS, INC.
2434 ESQUIRE DR.
BEAVERCREEK, OH 45431                         989     1/28/2020    Dura Automotive Systems, LLC           $368.95                                                                         $368.95
Air Products and Chemicals
Attn: Steve Parks
7201 Hamilton Blvd
Allentown, PA 18195                           990     1/30/2020    Dura Automotive Systems, LLC         $34,038.20                                                                      $34,038.20
Joseph T. Ryerson & Son, Inc.
455 85th Avenue NW
Minneapolis, MN 55433                         991     1/28/2020    Dura Automotive Systems, LLC        $145,946.68                                                                     $145,946.68
ERGONOMIC CONCEPTS, LLC
5433 CAMELOT ROAD
NASHVILLE, TN 37027                           993      2/4/2020    Dura Automotive Systems, LLC          $3,807.00                                                                       $3,807.00
Radici Plastics USA, Inc.
F.a.o. Marco Ferrero
960 Seville Road
Wadsworth, OH 44281                           994      2/4/2020    Dura Automotive Systems, LLC         $32,406.18                                                                      $32,406.18
De Lage Landen Financial Services Inc
1111 Old Eagle School Rd
Wayne, PA 19087                               995      2/3/2020    Dura Automotive Systems, LLC        $181,118.51                                                                     $181,118.51
Taizhou Shangyu Export & Import Co Ltd
CAB assignee of Taizhou Shangyu
Export & Import Co Ltd
14226 Ventura Blvd.
Sherman Oaks, CA 91423                        996      2/4/2020    Dura Automotive Systems, LLC        $320,169.04                                                                     $320,169.04


                                                                                       Page 48 of 52
                                                        Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21    Page 49 of 52


                                                                                         Claim Register
                                                                              In re Dura Automotive Systems, LLC
                                                                                       Case No. 19-12378

                                                                                                   Current General                                  Current 503(b)(9)
                                                                                                                   Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address    Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                    Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                       Amount                                           Amount
Omni Quality Assurance, LLC
295 N. 120th Avenue, Suite 210
Holland, MI 49424                              997      2/3/2020    Dura Automotive Systems, LLC        $28,788.52                                                                       $28,788.52
Focus Machine Ltd.
c/o Lippes Mathias Wexler Friedman LLP
Attn: John Mueller
50 Fountain Plaza, Suite 1700
Buffalo, NY 14202                              998      2/4/2020    Dura Automotive Systems, LLC        $97,481.98                                       $53,179.39                     $150,661.37
Innovative Systems Solutions, Inc.
Gregory H. Petrak
428 Theresa Dr
Boulder, CO 80303                              1001     2/7/2020    Dura Automotive Systems, LLC        $72,242.80                                                                       $72,242.80
PRIMERA PRECISION CO., LTD.
NO. 53, FENG CHENG STREET,
BADE 33449
TAIWAN                                         1002    2/10/2020    Dura Automotive Systems, LLC        $26,365.00                                                                       $26,365.00
Supply Technologies LLC
c/o Jeanne Creger
6065 Parkland Blvd
Cleveland, OH 44124                            1004    2/12/2020    Dura Automotive Systems, LLC                                                          $2,954.69                       $2,954.69
AMERICAN SEALS & GASKET, INC
1350 LAKE CRESCENT DR.
BLOOMFIELD HILLS, MI 48302                     1006    2/11/2020    Dura Automotive Systems, LLC         $3,097.50                                                                        $3,097.50
SECOPTENA GmbH
2 Vordermuehlstrasse
Starnberg 80319
Denmark                                        1007    2/17/2020    Dura Automotive Systems, LLC         $3,954.76                                                                        $3,954.76
American Center for Mobility
330 East Liberty Street, Lower Level
Ann Arbor, MI 48104                            1008    2/18/2020    Dura Automotive Systems, LLC        $63,272.50                                                                       $63,272.50
Nissan Motor Acceptance Corp
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                     1009    2/20/2020    Dura Automotive Systems, LLC        $19,773.70                                                                       $19,773.70
Nissan Motor Acceptance Corp
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                     1010    2/20/2020    Dura Automotive Systems, LLC         $8,082.80                                                                        $8,082.80
SIIX(Shanghai)Co.,Ltd.
Ryoji Takashima
Sales Dept.
A2509-11,NanhFeng City
No.100 ZunYi Road
Shnaghai 200051
China                                          1011    2/20/2020    Dura Automotive Systems, LLC                                                         $26,293.30                      $26,293.30
Same Day Delivery, Inc.
Attn: Mike Valcq
3378 3 Mile Rd. NW
Grand Rapids, MI 49534                         1012    2/19/2020    Dura Automotive Systems, LLC         $4,844.55                                                                        $4,844.55

                                                                                        Page 49 of 52
                                                        Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 50 of 52


                                                                                         Claim Register
                                                                              In re Dura Automotive Systems, LLC
                                                                                       Case No. 19-12378

                                                                                                   Current General                                  Current 503(b)(9)
                                                                                                                   Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address    Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                    Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                       Amount                                           Amount
Nissan Motor Acceptance Corp.
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                     1015    2/20/2020    Dura Automotive Systems, LLC         $19,375.10                                                                      $19,375.10
Nissan Motor Acceptance Corp.
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                     1016    2/20/2020    Dura Automotive Systems, LLC         $38,519.73                                                                      $38,519.73
Nissan Motor Acceptance Corp.
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                     1017    2/20/2020    Dura Automotive Systems, LLC         $43,792.77                                                                      $43,792.77
Nissan Motor Acceptance Corp.
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                     1018    2/20/2020    Dura Automotive Systems, LLC         $68,259.09                                                                      $68,259.09
Osborn, LLC
Attn: Accounts Receivable
2350 Salisbury Road N
Richmond, IN 47374-9726                        1019    2/20/2020    Dura Automotive Systems, LLC        $115,979.80                                                                     $115,979.80
Industrias Ochoa Mexicana S de RL de CV
David Ochoa Cotino
c/Sequia Del Quint, 31
Ribarroja Del Turia 46190
Spain                                          1020    2/21/2020    Dura Automotive Systems, LLC        $151,016.81                                      $54,234.56                     $205,251.37
Claim docketed in error
                                               1021    2/25/2020    Dura Automotive Systems, LLC                                                                                              $0.00
Nissan Motor Acceptance Corp.
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                     1022    2/25/2020    Dura Automotive Systems, LLC          $8,082.80                                                                       $8,082.80
Smith Appellate Law Firm PLLC
The Smith Appellate Law Firm
Michael F. Smith, Esq.
1717 Pennsylvania Avenue N.W.
Suite 1025
Washington, DC 20006                           1023     3/3/2020    Dura Automotive Systems, LLC         $16,270.08                                                                      $16,270.08
TIG Entity, LLC
3196 W Thompson Rd
Fenton, MI 48430                               1024     3/4/2020    Dura Automotive Systems, LLC        $130,915.93                                      $64,877.59                     $195,793.52
China Patent Agent (HK) Ltd
22/F, Great Eagle Center
23 Harbour Road
Wanchai
Hong Kong                                      1025    3/10/2020    Dura Automotive Systems, LLC           $569.00                                                                         $569.00
JLH SERVICES INC.
P.O. BOX 6061
ARLINGTON, TX 76005                            1028    3/20/2020    Dura Automotive Systems, LLC         $16,870.00                                                                      $16,870.00


                                                                                        Page 50 of 52
                                                          Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21     Page 51 of 52


                                                                                           Claim Register
                                                                                In re Dura Automotive Systems, LLC
                                                                                         Case No. 19-12378

                                                                                                     Current General                                  Current 503(b)(9)
                                                                                                                     Current Priority Current Secured                    Current Admin Total Current
                  Creditor Name and Address    Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                      Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                         Amount                                           Amount
TWeatherford, Inc.
3148 Beach Blvd
Cicero, IN 46034                                 1030    3/28/2020    Dura Automotive Systems, LLC                                                         $13,455.00                      $13,455.00
Mechanical Simulation Corporation
755 Phoenix Drive
Ann Arbor, MI 48108                              1031     4/2/2020    Dura Automotive Systems, LLC         $45,500.00                                                                      $45,500.00
BRUHN & BRUHN FIRE
3363 JIM WARREN ROAD
SPRING HILL, TN 37174-2226                       1032     4/2/2020    Dura Automotive Systems, LLC          $1,908.00                                                                       $1,908.00
XPO Logistics
c/o RMS
PO Box 19253
Minneapolis, MN 55419                            1033     4/2/2020    Dura Automotive Systems, LLC          $3,859.60                                                                       $3,859.60
U.S. Customs and Border Protection
Attn: Revenue Division, Bankruptcy Team
6650 Telecom Dr., Suite 100
Indianapolis, IN 46278                           1034    4/10/2020    Dura Automotive Systems, LLC                             $0.00                                                            $0.00
Vintech Industries, Inc.
c/o O'Reilly Rancilio P.C.
Attn: Nathan D. Petrusak
12900 Hall Road, Suite 350
Sterling Heights, MI 48313                       1037    4/16/2020    Dura Automotive Systems, LLC         $38,672.59                                      $60,696.89      $60,696.89     $160,066.37
Creel, García-Cuéllar, Aiza y Enríquez, S.C.
Pedregal 24, Floor 24, Miguel Hidalgo
Mexico City 11040
Mexico                                           1039    4/23/2020    Dura Automotive Systems, LLC          $3,771.45                                                                       $3,771.45
Pension Benefit Guaranty Corporation
Office of the General Counsel
Attn: Mai Lan Rodgers
1200 K Street, N.W., Suite 340
Washington, DC 20005-4026                        1040    4/30/2020    Dura Automotive Systems, LLC        $217,552.00    $302,470.00                                                      $520,022.00
Pension Benefit Guaranty Corporation
Office of the General Counsel
Attn: Mai Lan Rodgers
1200 K Street, N.W., Suite 340
Washington, DC 20005-4026                        1041    4/30/2020    Dura Automotive Systems, LLC    $29,756,225.00           $0.00                                            $0.00 $29,756,225.00
Pilkington North America, Inc.
Troutman Pepper Hamilton Sanders LLP
Kay Standridge Kress, Esq.
4000 Town Center, Suite 1800
Southfield, MI 48075-1505                        1043    6/19/2020    Dura Automotive Systems, LLC        $336,403.79                                                                     $336,403.79
Simmons & Simmons LLP
Attn: Laurence Renard
5 Boulevard de la Madeleine
Paris 75001
France                                           1044    6/29/2020    Dura Automotive Systems, LLC         $21,577.71                                                                      $21,577.71
CFC Wireforms
1000 Douglas Rd.
Batavia, IL 60510                                1045    8/19/2020    Dura Automotive Systems, LLC         $15,000.00                                                                      $15,000.00

                                                                                          Page 51 of 52
                                                               Case 19-12378-KBO         Doc 1285-1       Filed 01/04/21    Page 52 of 52


                                                                                                Claim Register
                                                                                     In re Dura Automotive Systems, LLC
                                                                                              Case No. 19-12378

                                                                                                          Current General                                  Current 503(b)(9)
                                                                                                                          Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address           Claim No. Claim Date             Debtor               Unsecured Claim                                   Admin Priority
                                                                                                                           Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                              Amount                                           Amount
Department of Treasury - Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346                           1046    9/10/2020    Dura Automotive Systems, LLC             $0.00                                                                            $0.00
Yang, Lily
15 Perkins Square #8
Boston, MA 02130                                      1047    12/12/2020 Dura Automotive Systems, LLC             $500.00                                                                         $500.00




                                                                                               Page 52 of 52
